

Exhibit 10.18
6646 West Atlantic Avenue, Delray Beach, FL
Property No. 3328

PURCHASE AND SALE AGREEMENT
This Purchase and Sale Agreement (this “Agreement”) is entered into this 6th day
of November, 2012 (“Effective Date”), by and among First States Investors 3300
B, L.P. (“Seller”), and Purchaser (hereinafter defined). In consideration of the
mutual agreements herein set forth, the parties hereto, intending to be legally
bound, agree as follows.
1.Defined Terms/Exhibits/Riders:
Building
The building improvements located on the Land.


Business Day
Each day of the week except Saturdays, Sundays and federal holidays.


Contracts
The service contracts, other agreements, and brokerage commission agreements
affecting the Property are listed on Exhibit U attached hereto. Notwithstanding
anything in this Agreement to the contrary, Seller makes no representation or
warranty as to the Contracts or that Exhibit U is true, correct or complete, nor
shall any such representation be deemed to exist or be inferred.


Delinquent Rent
Means any of rent, additional rent or other amounts that, under the terms of the
Leases, are to be paid by the tenant for periods ending on or prior to the
Closing Date, but which have not been received in good funds by Seller on or
prior to the Closing Date.


Deposit
$2,527.00 for the Initial Deposit (“Initial Deposit”) and $7,582.00 for the
Second Deposit (“Second Deposit”) for a total of $10,109.00.


Escrowee
First American Title Insurance Company
777 S. Figueroa Street, Suite 400
Los Angeles, California 90017
Maurice Neri
Tel: (213) 271-1737
mneri@firstam.com
Exhibits
Exhibit A – Land
Exhibit B - Escrow Agreement
Exhibit C – Lease(s)
Exhibit D – Deed
Exhibit E - Bill of Sale
Exhibit F – Assignment of Intangible Property





--------------------------------------------------------------------------------




Exhibits
Exhibit G - Assignment of Leases
Exhibit H - Assignment of Contracts
Exhibit I – Title Affidavit
Exhibit J – Permitted Exceptions
Exhibit K – Intentionally Deleted
Exhibit L - Security Deposits
Exhibit M – Notice to Tenant(s)
Exhibit N – Notice Regarding Approved Contracts
Exhibit O – Initial Due Diligence Materials
Exhibit P – Update Certificate
Exhibit Q – Seller Inducements
Exhibit R – Intentionally Deleted
Exhibit S – Intentionally Deleted
Exhibit T – Intentionally Deleted
Exhibit U – Contracts










2
6646 West Atlantic Avenue, Delray Beach, FL 33446
Property No. 3328

--------------------------------------------------------------------------------




Fixtures
All equipment, fixtures and appliances of whatever nature which are (i) affixed
to the Land or Improvements and (ii) owned by Seller.


First States GP


FIRST STATES GROUP, L.P., a Delaware limited partnership


Improvements
The buildings, building pads, structures, improvements, and personal property
erected or located on the Land, including without limitation, the Building all
parking lots, walkways and other paved areas on the Land, any and all exterior
shrubs, trees, plants and landscaping on the Land.


Land
The land more particularly described on Exhibit A, having an address of 6646
West Atlantic Avenue, Delray Beach, FL 33446.


Lease(s)
The lease(s) described on Exhibit C.


Outside Closing Date
On or before 5:00 P.M. prevailing Pacific Time on January 24, 2013, as may be
extended pursuant to the terms of this Agreement.


Permitted Exceptions
The title exceptions listed on Exhibit J.


Person
Any individual, corporation, partnership, limited liability company, trust,
unincorporated association, government, governmental authority, or other entity.
Personal Property
The aggregate of the following: (i) Seller’s right, title and interest, if any,
in any intangible property (including without limitation all licenses, plans,
specifications, permits and warranties, guaranties, indemnities, and bonds),
which (a) relate to any Property and (b) are assignable by Seller to Purchaser;
(ii) Seller’s oil, gas, water, mineral rights and water rights, if any, which
relate to any Property; (iii) all right, title and interest of Seller, if any,
to any land lying in the bed of any street, alley or road (open or proposed)
abutting any Property; and (iv) Seller’s damages, awards, claims and causes of
action now or hereafter payable or assertable with respect to any Property by
reason of any exercise of the power of eminent domain, any change in the grade
of any street, road, highway, avenue or alley, or any


3
6646 West Atlantic Avenue, Delray Beach, FL 33446
Property No. 3328

--------------------------------------------------------------------------------




 
damage, destruction, loss or removal of any of the foregoing, which (a) relate
to any Property and (b) are assignable by Seller to Purchaser.
Property
Collectively, (i) the Land, (ii) the Improvements, (iii) the Fixtures, (iv) the
Personal Property, (v) the tenements, hereditaments, appurtenances, rights of
way, strips, gores, easements, rights and privileges in any way pertaining or
beneficial to the Land or Improvements, including without limitation all
easements, rights-of-way and other similar interests appertaining to the Land or
the Improvements.


Purchase Price
631,840.00
Purchaser
National Financial Realty - WFB East Coast, LLC, a Delaware limited liability
company
Purchaser’s EIN
46-1179102
Purchaser’s Notice Address
National Financial Realty - WFB East Coast, LLC
c/o National Financial Realty, Inc.
21250 Hawthorne Blvd.,
Suite 700
Torrance, CA 90503
Attention: Vincent E. Pellerito
email: vpellerito@nationalfr.com
 
With a required copy to:


Paul Hastings LLP
515 South Flower Street
Twenty-Fifth Floor
Los Angeles, CA 90071
Attention: Patrick A. Ramsey, Esq.
email: patrickramsey@paulhastings.com
Rent
Shall mean fixed and minimum rents and all additional rents, escalation charges,
common area maintenance charges, imposition charges (which include all general
real estate taxes and assessments), heating and cooling charges, insurance
charges, charges for utilities, percentage rent, and all other amounts, charges
and commissions payable by any tenant under the Leases.
Secuity Deposits
All fundable deposits actually held by Seller under


4
6646 West Atlantic Avenue, Delray Beach, FL 33446
Property No. 3328

--------------------------------------------------------------------------------




 
Leases as of the date hereof as listed on Exhibit L as same may be drawn down,
applied and/or retained after the date hereof in accordance with the applicable
Lease and the terms of this Agreement.
Seller’s EIN
26-2125412


Seller’s Notice Addresses
c/o GKK Realty Advisors, LLC
420 Lexington Avenue
19th Floor
New York, New York 10170
Attention: Allan B. Rothschild
allan.rothschild@gkk.com


With a required copy to:


c/o KBS Capital Advisors LLC
620 Newport Center Drive
Suite 1300
Newport Beach, California 92660
Attention: James Chiboucas, Esq.
jchiboucas@kbsrealty.com


And to:


c/o KBS Capital Advisors LLC
620 Newport Center Drive
Suite 1300
Newport Beach, California 92660
Attention: David E. Snyder
dsnyder@kbs-ca.com


And with a required copy to:


Greenberg Traurig, LLP
200 Park Avenue
New York, New York 10166
Attention: Stephen L. Rabinowitz, Esq.
E-mail: rabinowitzs@gtlaw.com
Transfer Tax
Any tax, levy, fee, charge or documentary stamp required to be paid or purchased
in connection with the sales transaction contemplated hereunder or recordation
of the Deed.


5
6646 West Atlantic Avenue, Delray Beach, FL 33446
Property No. 3328

--------------------------------------------------------------------------------




All Exhibits and Riders and other attachments hereto are incorporated herein by
reference, and taken together with this Agreement, shall constitute a single
agreement. All documents to be executed and delivered by Purchaser (and/or any
of its Affiliates (defined below)) and/or Seller (and/or) any of its Affiliates
at or prior to the Closing as contemplated by this Agreement are collectively
referred to herein as the “Transaction Documents.”
2.Sale-Purchase. For the Purchase Price and subject to the terms and conditions
hereof, Seller agrees to sell and convey to Purchaser, and Purchaser agrees to
purchase and take from Seller, all of Seller’s right, title and interest in and
to the Property.
3.Purchase Price. The Purchase Price for the Property shall be payable by
Purchaser as follows:
(a)    The Initial Deposit is payable by Purchaser to Escrowee within three (3)
Business Days of the full execution and delivery of this Agreement, to be held
in escrow and disbursed by Escrowee pursuant to the provisions of that certain
Escrow Agreement (the “Escrow Agreement”) of even date herewith among Seller,
Purchaser and Escrowee, a copy of which is attached hereto as Exhibit B.
Purchaser’s failure to timely pay the Initial Deposit shall give Seller the
immediate right to terminate this Agreement, without any notice or grace period.
As a condition of continuing with its purchase of the Property on the
Contingency Approval Date (defined below), on or before 5:00 P.M. (California
time) on the Contingency Approval Date, Purchaser shall deposit with Escrowee by
wire transfer of immediately available funds the Second Deposit. The Initial
Deposit and the Second Deposit are collectively referred to herein as the
“Deposit.” At Closing (defined below), the Deposit shall be credited to
Purchaser on account of the Purchase Price. The Deposit shall be deposited by
Escrowee in an interest bearing account reasonably approved by Purchaser and
Seller and all interest thereon shall be paid to the party who receives the
Deposit.
(b)    The balance of the Purchase Price, subject to the prorations and
adjustments herein provided for (the “Cash Balance”), shall be payable by
Purchaser at Closing (as hereinafter defined) by wire transfer in accordance
with the provisions of this Agreement.
(c)    Notwithstanding the foregoing, the sum of Fifty Dollars ($50.00) out of
the Deposit shall be deemed to be independent consideration (the “Independent
Consideration”) for the execution of this Agreement by Seller. Such Independent
Consideration shall be disbursed by Escrowee to, and shall be retained by,
Seller as separate and additional consideration for this Agreement and Seller’s
arrangements and obligations hereunder and not as part of the Deposit or of the
Purchase Price. Such Independent Consideration is deemed earned by Seller as of
the Effective Date of this Agreement and is non-refundable in all events.
4.Closing.
4.1    Closing Date. “Closing” shall mean the consummation of each of the
actions set forth below in this Section 4 and the satisfaction of each of the
conditions specified in Section 12, or the waiver in writing of such action or
condition by the party in whose favor such

6
6646 West Atlantic Avenue, Delray Beach, FL 33446
Property No. 3328

--------------------------------------------------------------------------------




action or condition is intended. The Closing of the transaction contemplated by
this Agreement (that is, the payment of the Purchase Price, the transfer of
title to the Property, and the satisfaction of all other terms and conditions of
this Agreement, unless waived in writing by the party to whose benefit any
condition runs) shall occur on the Outside Closing Date or on such earlier date
as Purchaser and Seller shall mutually elect in writing (the “Closing Date”), at
the office of the Escrowee in Santa Ana, California; provided that Purchaser
shall have the right to extend the Outside Closing Date by two (2) Business
Days, TIME IS OF THE ESSENCE (and if so extended, such date shall thereafter be
known as the “Outside Closing Date”).
4.2    Closing Documents.
4.2.1    Seller. At least one (1) Business Day prior to the Closing Date, Seller
shall execute and deliver:
4.2.1.1    to Escrowee, each of the following:
4.2.1.1.1    a deed in the form of Exhibit D;
4.2.1.1.2    three (3) duly executed counterparts of a bill of sale in the form
of Exhibit E attached hereto;
4.2.1.1.3    a letter to each of the tenants (each, a “Tenant”) under the
Leases, in the form of Exhibit M attached hereto;
4.2.1.1.4    a letter to each of the other parties to the Approved Contracts
(defined below) in the form of Exhibit N attached hereto;
4.2.1.1.5    a title affidavit in the form attached hereto as Exhibit I;
4.2.1.1.6    two (2) duly executed counterparts of an Assignment and Assumption
of the Leases in the form of Exhibit G attached hereto (the “Assignment of
Leases”);
4.2.1.1.7     two (2) duly executed counterparts of an Assignment and Assumption
of Intangible Property in the form of Exhibit F attached hereto (the “Assignment
of Intangible Property”);
4.2.1.1.8    two (2) duly executed counterparts of an Assignment and Assumption
of the Approved Contracts in the form of Exhibit H attached hereto (the
“Assignment of Contracts”);
4.2.1.1.9    all of the original Leases and Contracts (or if unavailable, copies
thereof certified by Seller as true and complete);

7
6646 West Atlantic Avenue, Delray Beach, FL 33446
Property No. 3328

--------------------------------------------------------------------------------




4.2.1.1.10    Seller’s duly executed affidavit stating, under penalty of
perjury, Seller’s U.S. taxpayer identification number and that Seller is not a
foreign person within the meaning of Section 1445 of the Internal Revenue Code
(and any similar affidavit that may be required under state law);
4.2.1.1.11    assignments of all non-cash security deposits under the Leases;
4.2.1.1.12    documentation to establish to the Title Company’s reasonable
satisfaction the due authorization of Seller’s sale of the Property and Seller’s
delivery of the documents required to be delivered by Seller pursuant to this
Agreement;
4.2.1.1.13    all other documents reasonably and customarily required in order
to complete the conveyance, transfer and assignment of the Property to Purchaser
pursuant to the terms of this Agreement, provided that such documents are
consistent with the terms of this Agreement, and do not increase Seller’s
obligations hereunder or subject Seller to additional liability not otherwise
specified in this Agreement; and
4.2.1.2    to Purchaser, each of the following:
4.2.1.2.1    any and all books, records, documentation or items constituting
Intangible Personal Property in the possession or control of Seller or Seller’s
Property Manager (as hereinafter defined) (it being understood that same may not
be delivered, but may be left at the Property or made available for pick-up by
Purchaser at Seller’s offices) to the extent, and in the form, previously
maintained by Seller or Seller’s Property Manager’s ordinary course of business;
and
4.2.1.2.2    to the extent in the possession or control of Seller, any Affiliate
or the Seller’s Property Manager (defined below) (or its agents), all keys and
passcards for the Property, with identification of the lock to which each such
item relates.
4.2.2    Purchaser. On the Closing Date, Purchaser shall deliver or cause to be
delivered to Seller at Closing each of the following (duly executed by
Purchaser, if applicable):
4.2.2.1    the Cash Balance;
4.2.2.2    two (2) duly executed counterparts of the Assignment of Leases;
4.2.2.3    two (2) duly executed counterparts of the Assignment of Contracts;
4.2.2.4    any and all documents reasonably customarily required from a
purchaser by the Title Company in order to cause it to issue the Title Policy;
and

8
6646 West Atlantic Avenue, Delray Beach, FL 33446
Property No. 3328

--------------------------------------------------------------------------------




4.2.2.5    all other documents reasonably and customarily required in order to
complete the conveyance, transfer and assignment of the Property to Purchaser
pursuant to the terms of this Agreement, provided that such documents are
consistent with the terms of this Agreement, and do not increase Purchaser’s
obligations hereunder or subject Purchaser to additional liability not otherwise
contemplated by this Agreement.
4.2.3    Joint. On the Closing Date, Purchaser and Seller shall deliver to the
other duly executed counterparts of (i) a closing statement (to be prepared by
the Title Company or Seller and approved by Purchaser) and (ii) any transfer tax
declarations, change of ownership forms or other similar instruments as may be
required by law.
5.Due Diligence Contingency.
5.1    Procedure.
(a)    Purchaser shall have a period commencing on the Effective Date and ending
at 5:00 p.m. (California time) on December 22, 2012 (the “Contingency Approval
Date”) (such period, the “Due Diligence Period”) within which to conduct, at its
sole cost, risk and expense, any and all engineering, environmental, soils
(excluding invasive testing and borings), economic, feasibility and other
investigations, reviews, studies and tests of the Property, its conditions,
Tenants, Leases, financial conditions and prospects which Purchaser may, in
Purchaser’s good faith discretion, deem necessary or helpful to determine
whether or not the Property is suitable for Purchaser’s intended use.
Purchaser’s obligations under this Agreement shall be expressly conditional on
Purchaser’s approval (in its sole but good faith discretion) of all such
investigations, reviews, studies and tests relating to the Property
(collectively, “Due Diligence Investigations”).
(b)    Purchaser shall notify Seller in writing (which written notice is
referred to herein as “Purchaser’s Due Diligence Contingency Approval Notice”),
on or before 5:00 p.m. (California time) on the Contingency Approval Date, TIME
OF THE ESSENCE, if Purchaser has approved or disapproved its Due Diligence
Investigations. In the event that Purchaser’s Due Diligence Contingency Approval
Notice informs Seller that the Due Diligence Investigations are not approved by
Purchaser, this Agreement shall terminate, Purchaser and Seller shall instruct
the Escrowee to return the Deposit to Purchaser, and the parties hereto shall
have no further obligations to the other hereunder, except as expressly provided
in this Agreement. Purchaser’s failure to timely provide the Purchaser’s Due
Diligence Contingency Approval Notice on or before the Contingency Approval Date
shall without further notice from Seller to Purchaser be deemed to be the
immediate and irrevocable disapproval of the Due Diligence Investigations and
termination of this Agreement.
(c)    During the Due Diligence Period and prior to the Closing, Purchaser and
its agents, engineers, surveyors, appraisers, auditors and other representatives
(any of the foregoing, “Purchaser’s Agents”) shall have the right to enter upon
the Property to inspect, examine, survey, obtain engineering inspections, test,
appraise, and otherwise do that which, in the good faith opinion of Purchaser,
is necessary or appropriate in connection with

9
6646 West Atlantic Avenue, Delray Beach, FL 33446
Property No. 3328

--------------------------------------------------------------------------------




Purchaser’s purchase of the Property (and, on or before the Effective Date,
Seller shall deliver to Purchaser a copy of the existing survey for the Property
to the extent Seller is in possession or control of such survey). If requested
in the written notice given by Purchaser to Seller pursuant to clause (d)(iii)
below, Seller shall make reasonable efforts to cause a representative of
Seller’s Property Manager to be available, at such times as requested in the
notice, prior to the Closing to discuss with Purchaser matters relating to the
Property.
(d)    Purchaser’s rights of entry and inspection pursuant to this Section 5
shall be subject to the following: (i) such rights of entry and inspection shall
be subject to the rights of Tenants under the Leases (including, without
limitation, not unreasonably impeding the normal day-to-day business operations
of the Property); (ii) all inspections shall be during business hours on
Business Days; (iii) no inspection shall be undertaken without at least five (5)
Business Days advance notice; (iv) no entry, inspection or investigation of the
Property shall involve the taking of samples or other physically invasive
procedures without the prior written consent of Seller, which consent shall be
in Seller’s sole discretion; (v) a representative of Seller shall be entitled to
accompany Purchaser and its agents during any inspections; (vi) prior to any
such entry or inspection, Purchaser shall deliver to Seller certificates
reasonably satisfactory to Seller evidencing that Purchaser or Purchaser’s
Agents carry and maintain (A) workmen’s compensation insurance, with statutory
limits of coverage and (B) commercial general liability insurance (“CGL
Insurance”), including a contractual liability endorsement, and personal injury
liability coverage, which insurance shall be from an insurer reasonably
acceptable to Seller, and in the case of the CGL Insurance (w) be primary and
not contributing coverage, (x) have limits for bodily injury and death or damage
to property of not less than $3,000,000 for any one occurrence, and (y) name
Seller as an additional insured; and (vii) all rights of entry and inspection
shall be at Purchaser’s sole cost, risk and expense and Purchaser shall, at its
sole cost, fully repair any damage to the Property caused by its inspections,
tests or studies at the Property; provided, however, that, notwithstanding any
provision of this Agreement to the contrary, in no case shall Purchaser’s
obligation to repair damage caused by Purchaser’s inspections, tests or studies
apply to the extent any such damage to the Property (or change in the condition
of the Property) is the result of the negligence or willful misconduct of
Seller, Seller’s Property Manager or any of Seller’s employees, agents or
contractors or any latent pre-existing, dangerous or hazardous condition, notice
of which Seller has not provided to Purchaser prior to Purchaser’s entry
(collectively, the “Liability Exceptions”). Purchaser hereby indemnifies and
agrees to defend and hold Seller and Seller Parties (as defined below) harmless
from and against any claim for losses, liabilities, expenses, costs (including,
without limitation, reasonable attorneys’ fees), damage or injuries suffered or
incurred by any of Seller or Seller Parties arising out of, resulting from,
relating to or in connection with or from (i) damage to property or injury to
persons arising from any such inspection by Purchaser or Purchaser’s Agents and
(ii) any breach of the provisions of this Section 5, or any liens filed against
Seller or the Property in connection therewith, except to the extent the same
result from the Liability Exceptions. The provisions of this Section 5(d) shall
survive the Closing or the termination of this Agreement.
Purchaser shall, on the Contingency Approval Date, designate those Contracts
then affecting the Property, if any, that Purchaser desires to remain in place
and in force following the Closing

10
6646 West Atlantic Avenue, Delray Beach, FL 33446
Property No. 3328

--------------------------------------------------------------------------------




(the “Approved Contracts”). Prior to or at the Closing, Seller shall, at
Seller’s sole cost and expense, take all such action as shall be required or
necessary to terminate in full all Contracts which are not Approved Contracts,
which termination shall be as of the expiration of the notice period for
termination of the applicable Contracts, which dates may be after the Closing.
5.2    Due Diligence Materials; Seller’s Books and Records.
5.2.1    Delivery and Availability of Due Diligence Materials. Purchaser hereby
acknowledges receipt of copies of those certain reports and other written
materials (“Initial Due Diligence Materials”) provided by Seller’s Broker
relating to the Property described on Exhibit O attached hereto. Seller may
elect, at its option, to provide additional records of Seller through posting of
the same from time to time during the Escrow Period (defined below) on the
following website:
https://gkk.securevdr.com/?cmd=f&id=fo16a9d3-4725-48c3-816e-6b77ead
a1190 (the “DataSite”).
5.2.2    Examination of Records. Seller shall also make available for review and
photocopying (at Purchaser’s expense) by Purchaser or its representatives at all
times prior to the Closing at the offices of GKK Realty Advisors, LLC (“GKK” or
“Seller’s Property Manager”) or on the DataSite, such other materials related to
the Property, which are in the actual possession of Seller or GKK, as Purchaser
may reasonably request (such materials, the “Additional Diligence Materials”);
provided, that the foregoing obligation is not a Surviving Seller Representation
(as hereinafter defined) and failure by Seller to provide any Additional
Diligence Materials shall not entitle Purchaser to seek specific performance or
extend the Contingency Approval Date or the Outside Closing Date as a result
thereof. Notwithstanding any provision of this Agreement to the contrary, the
following books and records (the “Excluded Records”) shall not be subject to
review by Purchaser (including under this Section 5.2.2): all proprietary,
privileged or confidential documents of Seller (or any Affiliate (defined below)
thereof relating to (i) any financing of the Property, (iii) any Seller or
Affiliate income or franchise tax returns, (iv) any appraisal or valuation of
the Property, (v) any internal financial analysis or projections, (vi) any
marketing studies or reports, (vii) any credit analysis, (viii) any prior offers
to purchase the Property, (ix) any other materials related to Seller’s
investment structure for purchasing and holding the Property which do not relate
to matters reasonably relevant to ownership of the Property or (x) any matters
subject to attorney-client privilege.
6.Title.
6.1    Deliveries.
6.1.1    Prior to the Effective Date, Escrowee has issued and delivered to
Purchaser, and Purchaser acknowledges receipt of, a commitment to insure title
for the Property, together with copies of all written covenants, restrictions,
easements and agreements which are listed as exceptions thereon (collectively,
the “Preliminary Title Commitment”).

11
6646 West Atlantic Avenue, Delray Beach, FL 33446
Property No. 3328

--------------------------------------------------------------------------------




6.1.2    Within three (3) Business Days of the Effective Date, Seller shall
cause to be delivered to Purchaser a copy of the most current ALTA survey
affecting the Property in the possession of Seller.
6.2    Approval.
6.2.1    Purchaser shall have until 5:00 p.m. Pacific Time on December 14, 2012
to review and approve or disapprove (by delivery of a written notice to Seller)
(the “Original Title Objection Notice”) (a) the Preliminary Title Commitment and
all supplements thereto obtained by Purchaser after the Effective Date but prior
to the Contingency Approval Date, and all exceptions to title referred to
therein, and (b) all matters which would be disclosed by an ALTA survey of the
Land (collectively, the “Initial Title and Survey Matters”). If Purchaser
specifies any objectionable matters (“Objected Title Matters”) in the Original
Title Objection Notice, Seller agrees to notify Purchaser in writing (“Seller’s
Initial Notice”) no later than three (3) Business Days prior to the Contingency
Approval Date as to whether Seller will attempt to cure such defect(s) prior to
the Closing. If Seller’s Initial Notice states that Seller refuses to cure such
defect(s) (“Seller Refused Objected Title Matters”) prior to the Closing,
Purchaser shall either (i) take title to the Property “as is” with respect to
the matters set forth in the Original Title Objection Notice, which shall be
evidenced by the Purchaser’s approval of the Due Diligence Investigations in the
Purchaser’s Due Diligence Contingency Approval Notice, or (ii) in the event that
Purchaser’s Due Diligence Contingency Approval Notice informs Seller that the
Due Diligence Investigations are not approved by Purchaser, this Agreement shall
terminate as set forth in Section 5.1(b). Purchaser unconditionally waives any
right to object to the Initial Title and Survey Matters known to exist at the
expiration of the Due Diligence Period not objected to in the Original Title
Objection Notice (other than Objected Title Matters) and any Seller Refused
Objected Title Matters (which matters, collectively with the Permitted
Exceptions noted in this Agreement, shall thereafter be the “Permitted
Exceptions”).
6.2.2    If exceptions to title appear on any update or continuation of the
Preliminary Title Commitment (each a “Continuation”) first issued after the
Contingency Approval Date which are not Permitted Exceptions, Purchaser shall
notify Seller in writing (a “Subsequent Title Objection Notice”) thereof within
the earlier of ten (10) Business Days after Purchaser receives such Continuation
and the last Business Day prior to the Closing Date, TIME BEING OF THE ESSENCE.
If Purchaser specifies any objectionable matters in the Subsequent Title
Objection Notice, Seller agrees to notify Purchaser in writing (“Seller’s
Subsequent Notice”) within ten (10) Business Days after its receipt of the
Subsequent Title Objection Notice as to whether Seller will attempt to cure such
defect(s) prior to the Closing. If Seller’s Notice states that Seller refuses to
cure such defect(s) prior to the Closing, Purchaser shall have five (5) days
after receipt of Seller’s Notice to notify Seller in writing of its election
(the “Election Notice”) (i) to take title to the Property “as is” and consummate
the Closing of the Property, (ii) terminate this Agreement, or (iii) if the
defect is a lien caused by Seller that can be cured by a monetary payment not in
excess of Fifty Thousand Dollars ($50,000.00), making such payment of Fifty
Thousand Dollars ($50,000.00) or less at the Closing and reducing by a like
amount the cash due to Seller at the Closing. If Purchaser shall fail to deliver
its Election Notice in the time prescribed above, Purchaser shall be deemed to
have elected clause (ii) above. If Seller’s Initial

12
6646 West Atlantic Avenue, Delray Beach, FL 33446
Property No. 3328

--------------------------------------------------------------------------------




Notice or Seller’s Subsequent Notice provides that Seller shall attempt to cure
any defects described therein prior to the Closing, but Seller fails to do so
prior to the Closing (as the same may be adjourned by Seller pursuant to Section
6.2.3), Purchaser may at the Closing elect clauses (i), (ii) or (iii) as set
forth above. Seller’s failure to cure any of Purchaser’s objections raised in
the Original Title Objection Notice or the Subsequent Title Objection Notice
shall not be a default on Seller’s part, but shall give Purchaser the rights set
forth in clauses (i) through (iii) of this Section 6.2.2. In the event Purchaser
elects to terminate this Agreement, the obligations of Seller to sell, and
Purchaser to buy, the Property as provided herein, and each of the parties’
obligations under this Agreement, except for those obligations hereunder which
specifically survive such a termination, shall terminate. Upon termination of
this Agreement by Purchaser pursuant to this Section 6.2.2, the Deposit and any
interest thereon then held by Escrowee, if any, shall be returned to Purchaser.
6.2.3    Notwithstanding anything to the contrary contained in Sections 6.2.1 or
6.2.2, if Purchaser gives the Original Title Objection Notice and the Subsequent
Title Objection Notice within the time allowed, then Seller shall have the
right, at its option, to defer the Outside Closing Date one or more times for a
period not to exceed ten (10) days in the aggregate, during which time Seller
shall have the right, but not the obligation, to remove or otherwise resolve
Purchaser’s objections contained in the Original Title Objection Notice or the
Subsequent Title Objection Notice in accordance with Sections 6.2.1 and 6.2.2.
Other than as required in Section 6.2 and in Section 12.1.2, nothing contained
herein shall obligate Seller to expend any sums of money whatsoever in order to
remove or otherwise resolve Purchaser’s objections contained in the Original
Title Objection Notice or the Subsequent Title Objection Notice.
6.3    Conveyance of Title. At the Closing, the Title Company shall issue to
Purchaser an owner’s extended coverage policy of title insurance (in the form
customary in the jurisdiction in which the Property is located) covering the
Property, dated as of the Closing in the full amount of the Purchase Price (the
“Title Policy”). The Property shall be conveyed subject to the Permitted
Exceptions described on Exhibit J (and such other matters as Purchaser shall be
deemed to have approved in accordance with Section 6.2).
7.Seller’s Representations, Warranties and Covenants.
7.1    Seller’s Representations and Warranties. Seller represents and warrants
to Purchaser as follows:
(a)    Seller is duly organized and validly existing under the laws of its state
of formation. Seller owns the Property and has the right, power and authority to
enter into this Agreement and to convey the Property in accordance with the
terms and conditions of this Agreement, to engage in the transactions
contemplated in this Agreement and to perform and observe the terms and
provisions hereof.
(b)    Seller has taken all necessary action to authorize the execution,
delivery and performance of this Agreement and each Transaction Document to
which Seller is

13
6646 West Atlantic Avenue, Delray Beach, FL 33446
Property No. 3328

--------------------------------------------------------------------------------




or shall be a party, and upon the execution and delivery of any Transaction
Document to be delivered by Seller on or prior to the Closing, this Agreement
and such other Transaction Documents shall constitute the valid and binding
obligation and agreement of Seller, enforceable against Seller in accordance
with its terms, except as enforceability may be limited by bankruptcy,
insolvency, reorganization, moratorium or similar laws of general application
affecting the rights and remedies of creditors. The individual(s) executing this
Agreement and the documents contemplated hereby on behalf of Seller have full
power and authority to legally bind Seller.
(c)    Neither the execution, delivery or performance of this Agreement by
Seller, nor compliance with the terms and provisions hereof, will result in any
breach of the terms, conditions or provisions of, or conflict with or constitute
a default under, or result in the creation of any lien, charge or encumbrance
upon the Property or any portion thereof pursuant to the terms of any indenture,
deed to secure debt, mortgage, deed of trust, note, evidence of indebtedness or
any other agreement or instrument by which Seller and/or the Property is bound.
(d)    To Seller’s actual knowledge, Seller has not received any written notice
of (i) any pending or threatened suit, action or proceeding, which (A) if
determined adversely to Seller, materially and adversely affects the use or
value of the Property or any portion thereof, or (B) questions the validity of
this Agreement, any Transaction Document or any action taken or to be taken
pursuant hereto, or (C) involves condemnation or eminent domain proceedings
involving the Property or any portion thereof, or (ii) any Violations (as
hereinafter defined) against or affecting the Property.
(e)    Intentionally Deleted.
(f)    Neither Seller nor to Seller’s actual knowledge any of Seller’s
respective constituents or affiliates nor any of their respective agents acting
or benefiting in any capacity in connection with the purchase of the Property is
in violation of any laws relating to terrorism or money laundering, including
but not limited to, Executive Order No. 13224 on Terrorist Financing, effective
September 24, 2001 (the “Executive Order”), as amended from time to time, and
the U.S. Bank Secrecy Act of 1970, as amended by the Uniting and Strengthening
America by Providing Appropriate Tools Required to Intercept and Obstruct
Terrorism Act of 2001, and as otherwise amended from time to time (collectively,
with the Executive Order, the “Anti-Terrorism Law”).
(g)    Neither Seller nor any of Seller’s respective constituents or affiliates
nor any of their respective agents acting or benefiting in any capacity in
connection with the purchase of the Property is a “Prohibited Person” under the
Anti-Terrorism Law.
(h)    Seller has not (A) made a general assignment for the benefit of
creditors, (B) filed any voluntary petition in bankruptcy or suffered the filing
of any involuntary petition by its creditors, (C) suffered the appointment of a
receiver to take possession of all, or substantially all, of its assets, (D)
suffered the attachment or other judicial

14
6646 West Atlantic Avenue, Delray Beach, FL 33446
Property No. 3328

--------------------------------------------------------------------------------




seizure of all, or substantially all, of its assets, (E) admitted in writing its
inability to pay its debts as they come due, or (F) made an offer of settlement,
extension or composition to its creditors generally.
(i)    Seller has not entered into any other agreement of sale for any of the
Property with any party other than Purchaser.
7.2    Changes. At the Closing, Seller shall deliver to Purchaser the update
certificate in the form of Exhibit P, remaking as of the Closing the
representations and warranties set forth in Section 7.1, which may be updated to
conform to changes arising after the date of this Agreement in relevant facts
not caused by a breach by Seller of any obligation under this Agreement (the
“Update Certificate”). Seller shall have the right to cure any misrepresentation
or breach noted in (or created by) the Update Certificate and shall be entitled
to a reasonable adjournment of the Closing (not to exceed ten (10) days) for the
purpose of such cure. Seller reserves the right, at its sole discretion, at any
time during such period to notify Purchaser that it no longer elects to endeavor
to effect any such cure (the “Representation Notice”) in which event Purchaser
shall have two (2) Business Days from Purchaser’s receipt of the Representation
Notice in which to notify Seller of its election as provided in the next
succeeding sentence. If Seller is unable or elects not to so cure any such
change, misrepresentation or breach, then Purchaser, as its sole remedy for any
and all such materially untrue, inaccurate or incorrect original representations
or warranties, shall elect either (i) to waive such misrepresentations or
breaches or representations or warranties and consummate the transaction without
any reduction of or credit against the Purchase Price, or (ii) to terminate this
Agreement by notice given to Seller within such two (2) Business Day period, in
which event this Agreement shall terminate, the Deposit and all interest
thereon, if any, shall be returned to Purchaser and neither party shall have any
further liability to the other hereunder, except as may otherwise be expressly
provided herein. The untruth, inaccuracy or incorrectness of a Seller's
representation or warranty shall be deemed material only if Purchaser's
aggregate damages (including a diminution in the value of the Property)
resulting from any such untruths, inaccuracies or incorrectness are reasonably
estimated to exceed three percent (3%) of the Purchase Price.
7.3    Seller’s Covenants and Agreements.
(a)    Leasing Arrangements. During the pendency of this Agreement, Seller will
not enter into any new lease affecting the Property or amend or modify any Lease
or approve any assignment or sublease (to the extent Seller’s approval is
required under the Lease in question) without Purchaser’s prior written consent,
in its sole discretion, in each instance, unless an assignment or sublease is
pursuant to a lease that provides (or is subject to prevailing law that
requires) Seller’s consent not to be unreasonably withheld or delayed or
conditioned, in which case Purchaser may grant such consent if it has no
reasonable ground to withhold such consent.
(b)    New Contracts. During the pendency of this Agreement, Seller will not
enter into any contract, or modify, amend, renew or extend any existing Contract
that will be an obligation affecting the Property or any part thereof subsequent
to the Closing

15
6646 West Atlantic Avenue, Delray Beach, FL 33446
Property No. 3328

--------------------------------------------------------------------------------




without Purchaser’s prior written consent, in its sole discretion, in each
instance, other than any agreements, modifications or amendments required by
existing agreements or reasonably necessary for health or safety purposes, and
which are cancelable by Seller on thirty (30) days’ or less notice without
penalty or premium..
(c)    Operation of Property. During the pendency of this Agreement, Seller
shall continue to operate the Property in a good and businesslike fashion
consistent with Seller’s past practices.
(d)    Insurance. During the pendency of this Agreement, Seller shall, at its
expense, continue to maintain the insurance policies covering the Improvements
which are currently in force and effect; provided that Seller may make such
reasonable modifications to such policies as it deems necessary.
(e)    Information. As and when Seller receives or discovers any action,
information or documentation required to be delivered to Purchaser under this
Agreement, it will promptly deliver same to Purchaser.
(f)    Encumbrances. Seller shall not further encumber any Property or any part
thereof, or convey, lease or transfer any interest therein (or permit the
encumbrance, conveyance, lease or transfer thereof) without Purchaser’s prior
written consent, in its sole discretion, in each instance.
(g)    Non-Transferable Letters of Credit. If one or more Security Deposit is
wholly or partially comprised of a letter of credit (collectively, the “Letters
of Credit”), Seller shall use commercially reasonable efforts to transfer the
Letters of Credit to Purchaser as of the Closing Date, the cost and expense of
which Purchaser shall pay. As to those Letters of Credits which are not
transferred to Purchaser at the Closing (collectively, the “Non-Transferable
Letters of Credit”), Seller and Purchaser shall reasonably cooperate with each
other following the Closing so as to transfer the same to Purchaser and cause
Purchaser to be the beneficiary thereunder or to obtain a replacement letter of
credit showing Purchaser as the beneficiary thereunder. Until the
Non-Transferable Letters of Credit shall be transferred to Purchaser or
replaced, as aforesaid, Purchaser shall hold the same, but upon request may
deliver the same to Seller (if necessary), who shall then draw upon the same and
deliver the proceeds to Purchaser or return the same to the applicable Tenant,
in each case, upon Purchaser’s written instruction. Seller shall also deliver to
Purchaser at the Closing such documentation, including, without limitation,
sight drafts executed in blank, as Purchaser shall reasonably require in
connection with drawing under the Non-Transferable Letters of Credit in Seller’s
name. Purchaser shall indemnify and hold Seller harmless from any and all
losses, costs, damages, liens, claims, counterclaims, liabilities and expenses
(including, but not limited to, reasonable attorneys’ fees, court costs and
disbursements) incurred by Seller as the result of Seller taking any steps
pursuant to a request of Purchaser, including drawing, or seeking to draw, on
any Tenant’s Letter of Credit Security Deposit. The provisions of this Section
7.3(g) shall survive the Closing.

16
6646 West Atlantic Avenue, Delray Beach, FL 33446
Property No. 3328

--------------------------------------------------------------------------------




8.Purchaser’s Representations and Warranties and Covenants.
8.1    Purchaser Representations and Warranties. Purchaser represents and
warrants to Seller as follows, which representations and warranties shall be
effective as of the Effective Date and subject to Section 8.2, on the Closing
Date.
(a)    Purchaser is duly organized and validly existing under the laws of
Purchaser’s state of formation. Purchaser has the right, power and authority to
enter into this Agreement and to purchase the Property in accordance with the
terms and conditions of this Agreement, to engage in the transactions
contemplated in this Agreement and to perform and observe the terms and
provisions hereof. This representation shall survive the Closing or the
termination of this Agreement.
(b)    Purchaser has taken all necessary action to authorize the execution,
delivery and performance of this Agreement, and upon the execution and delivery
of any document to be delivered by Purchaser on or prior to the Closing, this
Agreement and such document shall constitute the valid and binding obligation
and agreement of Purchaser, enforceable against Purchaser in accordance with its
terms, except as enforceability may be limited by bankruptcy, insolvency,
reorganization, moratorium or similar laws of general application affecting the
rights and remedies of creditors. This representation shall survive the Closing
or the termination of this Agreement.
(c)    Neither the execution, delivery or performance of this Agreement by
Purchaser, nor compliance with the terms and provisions hereof, will result in
any breach of the terms, conditions or provisions of, or conflict with or
constitute a default under the terms of any indenture, deed to secure debt,
mortgage, deed of trust, note, evidence of indebtedness or any other agreement
or instrument by which Purchaser is bound.
(d)    Purchaser has not (i) made a general assignment for the benefit of
creditors, (ii) filed any voluntary petition in bankruptcy or suffered the
filing of any involuntary petition by Purchaser’s creditors, (iii) suffered the
appointment of a receiver to take possession of all, or substantially all, of
Purchaser’s assets, (iv) suffered the attachment or other judicial seizure of
all, or substantially all, of Purchaser’s assets, (v) admitted in writing its
inability to pay its debts as they come due, or (vi) made an offer of
settlement, extension or composition to its creditors generally.
(e)    Neither Purchaser nor any of Purchaser’s respective constituents or
affiliates nor any of their respective agents acting or benefiting in any
capacity in connection with the purchase of the Property is in violation of any
laws relating to terrorism or money laundering, including but not limited to,
the Anti-Terrorism Law.
(f)    Neither Purchaser nor any of Purchaser’s respective constituents or
affiliates nor any of their respective agents acting or benefiting in any
capacity in connection with the purchase of the Property is a “Prohibited
Person” under the Anti-Terrorism Law.

17
6646 West Atlantic Avenue, Delray Beach, FL 33446
Property No. 3328

--------------------------------------------------------------------------------




8.2    Purchaser shall promptly notify Seller of any event or circumstance which
makes any representation or warranty by Purchaser under this Agreement
incomplete, inaccurate or incorrect in any material respect.
9.Condition of Property. Except as otherwise specifically provided in this
Agreement, Seller makes no representation, promise or guaranty with respect to
the accuracy or completeness of any due diligence materials and/or Property
information provided to Purchaser under this Agreement, the condition or
character of any Property (including without limitation the subsoil condition
thereof) or the use or uses to which any Property may be put. Purchaser
acknowledges that Purchaser has the right to make the examinations and
investigations described in this Agreement, and except for reliance upon
Seller’s express representations, warranties and covenants set forth in this
Agreement, that Purchaser is relying on this right in order to satisfy itself as
to the character, condition and operation of the Property. Purchaser further
acknowledges that (i) except as otherwise specifically provided in this
Agreement, Purchaser will be purchasing the Property on the basis of its
examination and investigation and not in reliance on any representation or
warranty of Seller or any agent, employee or representative of Seller (not
expressly contained in this Agreement) and (ii) the Property is being sold in
“AS IS, WHERE IS” condition “WITH ALL FAULTS.”
10.Compliance with Laws. Subject to the provisions of this Agreement, the
Property is sold and in the event of a Closing hereunder, Purchaser shall accept
same, subject to any and all violations of law, rules, regulations, ordinances,
orders, or requirements noted in writing issued by any Federal, state, county,
municipal, or other department or government agency having jurisdiction against
or affecting the Property whenever noted or issued (collectively, “Violations”)
and any conditions which could give rise to any Violations. Seller shall have no
obligation to cure or remove any Violations. If any such notice or communication
is received by Seller after the date of this Agreement, Seller shall promptly
notify Purchaser in writing.
Whenever a representation in this Agreement is qualified by the phrase “to
Seller’s knowledge”, or by words of similar import, the accuracy of such
representation shall be based solely on the actual (as opposed to constructive
or imputed) knowledge of Brian Ragsdale, who is an individual (the “Designated
Representative”) employed by a direct or indirect owner of Seller with the most
knowledge regarding the applicable representations, without independent
investigation or inquiry of any kind and without any duty to make any such
investigation or inquiry. Purchaser acknowledges that the Designated
Representative is named solely for the purpose of defining the scope of Seller’s
knowledge and not for the purpose of imposing any liability on or creating any
duties running from the Designated Individual to Purchaser and Purchaser agrees
that the Designated Individual shall not have any liability under this Agreement
or in connection with the transactions contemplated hereby.
11.Apportionments at Closing; Transfer Taxes; Closing Costs.
11.1    Apportionments. The following charges, pro-rations and apportionments
shall be made on a per diem basis between Purchaser and Seller at Closing as of
12:01 A.M.

18
6646 West Atlantic Avenue, Delray Beach, FL 33446
Property No. 3328

--------------------------------------------------------------------------------




Pacific Time on the Closing Date on the basis of a 365-day year, with Purchaser
deemed the owner of the Property on the entire Closing Date:
11.1.1    Real Estate Taxes.
(a)    All non-delinquent real estate taxes, personal property taxes,
assessments, rent taxes and business improvement district assessments (if any)
against the Property shall be apportioned on a per diem basis between Purchaser
and Seller as of the date of the Closing, and all tax adjustments shall be based
on the fiscal year of January through December. Subject to Section 11.1.6, if
Closing occurs at a date when the current year’s millage is not fixed and the
current year’s assessment is available, then taxes will be prorated based on
such assessment and the prior year’s millage. Subject to Section 11.1.6, if the
current year’s assessment is not available, then taxes will be prorated based on
the prior year’s taxes. Subject to Section 11.1.6, if there are completed
improvements on the Land by January 1st of the year of the Closing, which
improvements were not completed on January 1st of the prior year, then real
estate taxes shall be prorated based upon the prior year’s millage and at an
equitable assessment to be agreed upon by Seller and Purchaser.
(b)    If any tax reduction proceedings in respect of the Property relating to
any fiscal years ending prior to the fiscal year in which the Closing occurs,
are pending at the time of the Closing, Seller reserves and shall have the right
to continue to prosecute and/or settle the same; provided, however, that Seller
shall not settle any such proceeding without Purchaser’s prior written consent,
which consent shall not be unreasonably withheld, conditioned or delayed.
Purchaser shall reasonably cooperate with Seller in connection with the
prosecution of any such tax reduction proceedings.
(c)    Subject to the rights of the Tenants under the Leases, any refunds or
savings in the payment of taxes resulting from such tax reduction proceedings
applicable to the period prior to the date of the Closing shall belong to and be
the property of Seller, and any refunds or savings in the payment of taxes
applicable to the period from and after the date of the Closing shall belong to
and be the property of Purchaser. All attorneys’ fees and other expenses
incurred in obtaining such refunds or savings shall be apportioned between
Seller and Purchaser in proportion to the gross amount of such refunds or
savings payable to Seller and Purchaser, respectively, except that Purchaser’s
liability for such fees and other expenses shall not exceed the refund or
savings so obtained.
11.1.2    Rent, Income.
(a)    All Rent collected under the Leases (including all prepaid Rent
previously collected by Seller) shall be prorated as of the Closing Date and be
adjusted against the Purchase Price on the basis of a schedule which shall be
prepared by Seller and approved by Purchaser prior to the Closing. Purchaser
shall receive at the Closing a credit for Purchaser’s pro rata share of the Rent
and all other payments payable for the month of the Closing and for all other
Rent and other amounts that apply to periods from and after the Closing, but
which were actually received by Seller prior to the Closing.

19
6646 West Atlantic Avenue, Delray Beach, FL 33446
Property No. 3328

--------------------------------------------------------------------------------




(b)    Delinquent Rent shall not be accrued or prorated at the Closing. Any
Delinquent Rent that is paid after the Closing Date shall, subject to the terms
below, be paid to Seller and, if Delinquent Rent is received by Purchaser,
Purchaser shall pay the Delinquent Rent to Seller promptly after collection by
Purchaser; provided, however, that all Rent collected after the Closing Date
shall be applied (i) first, to the month in which the Closing occurs, prorated
between Seller and Purchaser as provided above in subsection (a); (ii) next, to
Purchaser, for application to all Rents due and owing after the date of the
Closing; (iii) next, to Seller, for application to all Rents due and owing for
the period prior to the month in which the Closing occurs; and (iv) last, the
balance thereof to Purchaser. Seller shall deliver to Purchaser any Rents Seller
receives after the Closing for allocation by Purchaser pursuant to this
subsection (b). At the Closing, Seller shall deliver to Purchaser a schedule of
all Delinquent Rent and other sums owed by Tenants, and Purchaser shall include
the amount of such Rent and other sums in the bills thereafter submitted to the
Tenants in question after the Closing, and shall continue to do so for six (6)
months thereafter. Following the Closing, Seller shall not separately pursue
Tenants (by litigation or otherwise) for payment of Delinquent Rent unless the
Tenant in question is no longer a tenant of the Property.
(c)    If the Property is affected by any assessment imposed by any governmental
authority which is or may become payable in annual installments, then Seller
shall pay the unpaid installments of any such assessment which are due and
payable on or before the Closing Date, and Purchaser shall assume full
responsibility for the payment of all installments which become due and payable
after the Closing Date.
(d)    Seller, as landlord under the Leases, is currently collecting from
Tenants additional Rent to cover taxes, insurance, utilities, maintenance, and
other operating costs and expenses incurred by Seller in connection with the
ownership, operation, maintenance and management of the Property (such expenses,
collectively, “Expenses” and such collections, collectively, “Collections”).
Collections for the month in which the Closing occurs shall be prorated in the
same manner as other Rents. Prior to the Closing, Seller shall reconcile all
Collections and Expenses for the calendar year preceding the year in which the
Closing occurs with the Tenants. Subsequent to the Closing, Purchaser shall
calculate adjustments for Expenses incurred and Collections received for the
year of the Closing and shall prepare and present to Seller a calculation of
Collections received and Expenses incurred by each of Seller and Purchaser
attributable to each party’s period of ownership, together with reasonable
verification of same. The parties shall make the appropriate adjusting payment
between them within thirty (30) days after delivery to Seller of Purchaser’s
calculation, it being understood that, in connection with the determination of
said adjusting payment, Purchaser shall not be responsible to pay to or credit
Seller any underpayment by the Tenants unless such amounts are actually
collected by Purchaser. Seller shall indemnify, defend and hold Purchaser
harmless from and against any and all loss, cost, damage or expense incurred by
Purchaser (including, but not limited to, reasonable attorneys’ fees) resulting
from any amounts Seller is required to refund or credit to Tenants because
Collections actually received by Seller for the calendar year preceding the year
in which the Closing occurs, all prior years and that portion of the calendar
year in which the Closing occurs prior to the Closing exceeded Expenses for such
period (including such amounts arising from tax refunds received by Seller),

20
6646 West Atlantic Avenue, Delray Beach, FL 33446
Property No. 3328

--------------------------------------------------------------------------------




and at Purchaser’s request, Seller shall pay directly to such Tenants such
amounts which are payable to the Tenants under the Leases and deliver to
Purchaser evidence of such payment.
11.1.3    Security Deposits. At the Closing, (a) Seller shall credit to the
account of Purchaser the amount of all Security Deposits which are in the
possession of Seller and not previously applied in accordance with the terms of
the Leases and (b) Purchaser shall credit to the account of Seller all
refundable cash or other deposits posted with utility companies serving the
Property which are duly assigned to Purchaser at the Closing and Seller shall be
entitled to recover from the utility companies any such deposits that are not so
credited. After Seller’s credit of the Security Deposits to Purchaser under
clause (a) hereof, Purchaser shall assume the obligations for the return of such
Security Deposits and shall indemnify and hold Seller harmless from and against
any claims for the return of such Security Deposits credited to the account of
Purchaser.
11.1.4    Tenant Inducement Costs. Subject to the provisions of this Section
11.1.4, Purchaser shall be responsible for the payment of all Tenant Inducement
Costs (as hereinafter defined) and leasing commissions which are set forth in a
Lease or amendment to Lease entered into after the Effective Date with
Purchaser’s consent in accordance with the provisions of this Agreement. Seller
shall be responsible for the payment of all Tenant Inducement Costs and all
leasing commissions set forth on Exhibit Q attached hereto (such Tenant
Inducement Costs and leasing commission, collectively, the “Seller
Inducements”). If, as of the Closing, Seller has paid any Seller Inducements for
which Purchaser is responsible pursuant to the forgoing provisions, Purchaser
shall reimburse Seller therefor at the Closing. If, as of the Closing, Seller
shall not have paid any Seller Inducements for which Seller is responsible
pursuant to this Section 11.1.4, Purchaser shall receive a credit against the
Purchase Price at the Closing in such amounts. After Seller’s credit against the
Purchase Price pursuant in respect of the Seller Inducements for which Seller is
responsible, Purchaser shall assume the obligations for the payment of such
Seller Inducements to the applicable parties and shall indemnify, defend and
hold Seller harmless from and against any claims made by any person in respect
of such Seller Inducements (for which Purchaser has received a credit). For
purposes hereof, the term “Tenant Inducement Costs” shall mean any payments
required under a Lease to be paid by the landlord thereunder to (or for the
direct benefit of) the Tenant thereunder which is in the nature of a tenant
inducement, including specifically, tenant improvement costs, and design and
refurbishment allowances. The term “Tenant Inducement Costs” shall not include
legal fees or loss of income resulting from any free rental period; it being
agreed that Seller shall bear the loss resulting from any free rental period
until the date of the Closing and that Purchaser shall bear such loss from and
after the Closing Date.
11.1.5    Direct and Other Charges. Seller shall pay all utility charges and
other operating expenses attributable to the Property for all periods prior to
the Closing (except for those utility charges and operating expenses payable
directly to the utility company or service provider by the Tenants in accordance
with the Leases (“Direct Charges”)) and Purchaser shall pay all utility charges
and other operating expenses (other than Direct Charges) attributable to the
Property for the periods on or after the Closing Date. To the extent that the
amount of actual consumption of any utility services is not determined prior to
the Closing Date, a proration shall be made at the Closing based on the last
available reading, and post-closing adjustments between Purchaser and Seller
shall

21
6646 West Atlantic Avenue, Delray Beach, FL 33446
Property No. 3328

--------------------------------------------------------------------------------




be made within twenty (20) days after the date that actual consumption for such
pre-closing period is determined. Purchaser shall arrange with such services and
companies to have accounts opened in Purchaser’s name beginning on the Closing
Date. Seller shall take no action to cause any interruption in any utility
service to the Property and shall reasonably cooperate (at no expense to Seller)
with Purchaser’s requests designed to avoid interruptions in service.
11.1.6    Adjustment. If at any time following the Closing Date, the amount of
an item listed or prorated in Section 11 shall prove to be incorrect (whether as
a result of an error in calculation or lack of complete and accurate information
as of the Closing), the party in whose favor the error was made shall promptly
pay to the other party the sum necessary to correct such error upon receipt of
reasonable proof of such error, provided that notice of such error. The
provisions of this Section 11.1.6 shall survive the Closing indefinitely and not
be merged therein. All prorations shall be made based on the number of calendar
days in such year or month, as the case may be. Either party owing the other
party a sum of money based on proration(s) calculated after the Closing Date
shall promptly pay said sum to the other party, together with interest thereon
at six percent (6%) per annum from the date the invoice is delivered to the date
of payment, if payment is not made within thirty (30) days after delivery of a
bill therefor.
11.2    Transfer Tax/Documentary Stamps. Seller shall pay all of the Transfer
Taxes imposed in connection with the Closing and recording of the Deed
(“Seller’s Transfer Tax Share”).
11.3    Closing Costs.
(a)    Seller shall pay at Closing:
(i)
all recording fees due on recording of corrective instruments, if any;

(ii)
Seller’s Transfer Tax Share;

(iii)
Seller’s attorney’s fees and costs;

(iv)
one-half of all escrow fees charged by Escrowee; and

(v)
all recording fees due on recording of certificates of satisfaction or UCC
termination of existing liens, if any.

All costs and expenses to be paid by Seller at the Closing shall be disbursed
from the balance of the Purchase Price payable by Purchaser at the Closing and
shall reduce the net cash payable to Seller.
(b)    Purchaser shall pay at or prior to the Closing:

22
6646 West Atlantic Avenue, Delray Beach, FL 33446
Property No. 3328

--------------------------------------------------------------------------------




(i)
all recording fees due on the Deed;

(ii)
the cost of any survey obtained by Purchaser;

(iii)
all costs and expenses of any financing of Purchaser’s acquisition of the
Property (including, without limitation, all intangible taxes, documentary stamp
taxes and recording and filing fees due on any financing document, and lender’s
attorneys’ fees and expenses);

(iv)
Purchaser’s attorney’s fees and costs;

(v)
one-half of all escrow fees charged by Escrowee; and

(vi)
all title insurance premiums on the Title Policy and all premiums for
endorsements.

12.Conditions Precedent.
12.1    Purchaser’s Conditions Precedent. The obligations of Purchaser under
this Agreement are contingent upon the satisfaction (or written waiver by
Purchaser) of each and all of the following conditions precedent (“Conditions
Precedent”) on or before the Outside Closing Date:
12.1.1    Representations. Each and every representation and warranty of Seller
set forth in Section 7.1 above shall be true, complete and correct in all
material respects as of the Closing Date, subject to the provisions of Section
7.2.
12.1.2    Title Policy. The Title Company shall be irrevocably committed to
issue the Title Policy (subject only to the Permitted Exceptions) at and as of
the Closing in accordance with Section 6.2 hereof. Seller covenants and agrees
to satisfy in full and eliminate as an encumbrance to title on the Property on
or before the Closing all mortgages, deeds of trust and financing statements
affecting the Property.
12.1.3    No Default. Seller shall have performed in full all of its obligations
to be performed hereunder at or prior to the Closing, unless cured by the
Closing.
12.1.4    No Litigation. There shall be no litigation, suit, action or other
proceeding pending or threatened which, if successful, would have a material
adverse effect on Seller’s ability or authority to perform its obligations under
this Agreement or the Transaction Documents or would materially and adversely
affect the value of Purchaser’s rights in the Property following the Closing.
12.1.5    Seller Authority. Seller shall have provided evidence satisfactory to
the Title Company that all necessary corporate, partnership, trust and limited
liability company authority and approvals have been issued and obtained from
Seller.

23
6646 West Atlantic Avenue, Delray Beach, FL 33446
Property No. 3328

--------------------------------------------------------------------------------




13.Time of the Essence. Time wherever specified herein for satisfaction of
conditions or performance of obligations of Purchaser is of the essence of this
Agreement.
14.Possession and Condition.    Subject to the express provisions of this
Agreement, it is understood and agreed that the Property is being purchased by
Purchaser in its present physical “as is” condition. At the Closing, Seller
shall transfer to Purchaser possession of the Property in substantially the same
condition the Property is in on the date hereof, reasonable wear and tear
excepted and subject to the terms and conditions of Sections 16 and 17 hereof.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]









24
6646 West Atlantic Avenue, Delray Beach, FL 33446
Property No. 3328

--------------------------------------------------------------------------------




15.Purchaser’s Default. IF (A) PRIOR TO THE DATE THAT IS THREE (3) DAYS BEFORE
THE CLOSING DATE, PURCHASER FAILS TO PERFORM ANY OF ITS MATERIAL OBLIGATIONS
UNDER THIS AGREEMENT WITHIN THREE (3) DAYS AFTER WRITTEN NOTICE THEREOF FROM
SELLER, OR (B) THE CLOSING SHALL NOT OCCUR AS THE RESULT OF PURCHASER’S DEFAULT
UNDER THIS AGREEMENT, IN EACH CASE, SELLER’S SOLE AND EXCLUSIVE REMEDY SHALL BE
TO TERMINATE THIS AGREEMENT BY WRITTEN NOTICE TO ESCROWEE AND PURCHASER, AND
UPON SUCH TERMINATION, ESCROWEE SHALL IMMEDIATELY DELIVER THE DEPOSIT AND ALL
INTEREST THEREON TO SELLER AS FULL COMPENSATION AND LIQUIDATED DAMAGES;
PROVIDED, HOWEVER, THAT SUCH TERMINATION SHALL NOT LIMIT SELLER’S RIGHTS TO
RECEIVE REIMBURSEMENT FOR ATTORNEYS’ FEES UNDER THIS AGREEMENT, NOR WAIVE OR
AFFECT PURCHASER’S AND SELLER’S INDEMNITY OBLIGATIONS UNDER THIS AGREEMENT WHICH
EXPRESSLY SURVIVE THE TERMINATION OF THIS AGREEMENT. IN CONNECTION WITH THE
FOREGOING, THE PARTIES RECOGNIZE THAT IN THE EVENT THE CLOSING SHALL NOT OCCUR
ON ACCOUNT OF THE DEFAULT OF PURCHASER, SELLER SHALL INCUR EXPENSES AND LOSSES
IN CONNECTION WITH THE TRANSACTION CONTEMPLATED BY THIS AGREEMENT AND THAT IT IS
EXTREMELY DIFFICULT AND IMPRACTICAL TO ASCERTAIN THE EXTENT OF DETRIMENT TO
SELLER CAUSED BY SUCH BREACH BY PURCHASER AND THE FAILURE OF THE CONSUMMATION OF
THE TRANSACTION CONTEMPLATED BY THIS AGREEMENT OR THE AMOUNT OF COMPENSATION
SELLER SHOULD RECEIVE AS OF RESULT OF SUCH PURCHASER DEFAULT. THE PARTIES
ACKNOWLEDGE THAT THE PAYMENT OF SUCH LIQUIDATED DAMAGES IS NOT INTENDED AS A
FORFEITURE OR PENALTY WITHIN THE MEANING OF CALIFORNIA CIVIL CODE SECTION 3275
OR 3369, BUT IS INTENDED TO CONSTITUTE LIQUIDATED DAMAGES TO SELLER PURSUANT
TO CALIFORNIA CIVIL CODE SECTIONS 1671, 1676 AND 1677.
/s/ DES
 
/s/ VP
SELLER’S INITIALS
 
PURCHASER’S INITIALS

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]





6646 West Atlantic Avenue, Delray Beach, FL 33446
Property No. 3328

--------------------------------------------------------------------------------




16.SELLER’S DEFAULT.
In the event of Seller’s Default (as hereinafter defined)), Purchaser, at its
sole option and as its sole and exclusive remedy, may either (a) terminate this
Agreement, in which event (i) Escrowee shall refund to Purchaser the Deposit,
together with all interest thereon, if any, and (ii) Seller shall reimburse
Purchaser for its actually incurred out-of-pocket expenses not to exceed an
amount of Two Hundred Fifty Thousand Dollars ($250,000) in the aggregate (the
“Capped Expenses Amount”), and neither party shall thereafter have any further
right or obligation hereunder, other than the surviving obligations expressly
provided for herein, or (b) within forty-five (45) days after any rights of
Purchaser arise due to a Seller’s Default, bring an action in equity against
Seller for specific performance. “Seller’s Default” shall mean Seller’s failure
to perform its obligation to convey the Property to Purchaser in accordance with
the terms of this Agreement (as opposed to the failure of a condition listed in
Section 12.1 over which Seller had no reasonable control), provided: (1) the
reasons for such refusal do not include conditions beyond Seller’s reasonable
control or the non-conformance of title with the conditions described in Section
6.2; and (2) Purchaser has satisfied all conditions required to be satisfied by
it under this Agreement, is not otherwise in default under this Agreement, and
is ready, willing and able to perform all of its obligations under this
Agreement and to deliver the Purchase Price due Seller under this Agreement
(without tender thereof being required). In no event may Purchaser bring an
action against Seller for damages or seek any remedy (whether or not in an
action at law or in equity) against Seller on account of a Seller’s default
prior to the Closing that could require Seller to pay any monies to Purchaser
(other than the Capped Expenses Amount) whether characterized as damages or
otherwise (except for an action (i) to compel Escrowee to return the Deposit to
Purchaser if Purchaser is, in fact, entitled to the return thereof in accordance
with this Agreement or (ii) with respect to any failure of Seller to pay the
Break-Up Fee (defined below) (if applicable) under Section 35.2.3). The untruth
or inaccuracy of any representation or warranty of Seller shall not entitle
Purchaser to pursue damages or specific performance under this Section 16, but
shall be governed by Section 33 of this Agreement.
17.Casualty Loss and Condemnation.
If, prior to the Closing, all or any portion of the Property is (i) taken or
rendered unusable for its current purpose or reasonably inaccessible by eminent
domain, (ii) subject of a pending or threatened taking which has not been
consummated (clauses (i) and (ii) referred to herein as “Condemnation”, or (iii)
destroyed by fire or other casualty (“Casualty Event”) (any of Condemnation or
Casualty Event, an “Interruption Event”), then Seller shall so notify Purchaser
of such fact or facts in writing, and:


17.1    Material Event. If an Interruption Event (a) would result (in
Purchaser’s reasonable opinion) in Restoration Costs (defined below) in excess
of four percent (4%) of the Purchase Price or (b) in the event of a
Condemnation, would prevent public access to the Property or result in any
material and adverse loss of parking at the Property (which is defined as the
loss of use of five percent (5%) or more of the Property’s parking stalls (any
such event is referred to herein as a “Material Event”), then Purchaser shall
have the option to terminate this Agreement (by written notice given to Seller
within fifteen (15) days of receipt of notice of the

26
6646 West Atlantic Avenue, Delray Beach, FL 33446
Property No. 3328

--------------------------------------------------------------------------------




applicable Material Event; provided, however, if Purchaser shall elect to
terminate this Agreement as a result of a Casualty Event, Seller may, at its
option, by written notice to Purchaser (the “Casualty Vitiation Notice”) within
five (5) days after Seller’s receipt of written notice from Purchaser exercising
such termination right, notify Purchaser that it intends to repair the damage
caused by such Casualty Event at its sole cost and expense, and Seller may, upon
such notice, postpone the Closing for a period of time reasonably necessary, but
not to exceed twenty (20) days in the aggregate, to make such repairs.
“Restoration Costs” means the sum of (i) all costs required or necessary to
fully restore all damage to the Property, including all parking facilities and
amenities (in the case of a Casualty Event), to its condition prior to such
Casualty Event or provide for a fully restored and functioning Property
(including all parking facilities and amenities) (in the case of a Condemnation)
(with the area of loss limited only to the area so condemned)) and (ii) all
rental loss and rental abatement to be suffered in connection with the Material
Event in question. If Purchaser elects to terminate this Agreement pursuant to
this Section 17.1 and Seller elects not to send the Casualty Vitiation Notice to
Purchaser as set forth in this Section 17.1, the Deposit shall be returned to
Purchaser by the Escrowee, in which event this Agreement shall, without further
action of the parties, become null and void and neither party shall have any
further rights or obligations under this Agreement, except those rights and
obligations under this Agreement which expressly survive such a termination; and
17.2    Non-Material Event.
17.2.1    If either (x) an Interruption Event is not a Material Event or (y)
Purchaser elects not to terminate this Agreement as set forth in Section 17.1,
Purchaser shall accept the Property in its then “as is” condition with no
abatement of the Purchase Price, and at the Closing, Seller shall assign and
turn over to Purchaser, and Purchaser shall be entitled to receive and keep, (i)
if the Interruption Event is a Condemnation, all of Seller’s interest in and to
all awards for such Condemnation, and (ii) if the Interruption Event is a
Casualty Event, all of Seller’s interest in and to all casualty insurance
proceeds (including business interruption and/or rental value insurance
proceeds) payable in connection with such Casualty Event (except that the
proceeds of any business interruption or rental value insurance payable to
Seller shall be apportioned as of the Closing Date), together with a credit
against the Purchase Price in the amount of any deductible payable by Seller in
connection with such casualty coverage, less, in each instance of Condemnation
awards or casualty insurance proceeds, as the case may be, the amount thereof
expended in good faith by Seller in the collection thereof or in the restoration
or protection of the Property.
17.2.2    Seller shall promptly and expeditiously take all action and execute
all such documents (all at Seller’s sole cost and expense) as Purchaser shall in
good faith request of Seller following the Closing in order for Purchaser to
fully obtain all Condemnation awards and casualty insurance proceeds assigned to
Purchaser by Seller pursuant to Section 17.2.1. The rights and obligations of
Purchaser and Seller under Sections 17.1 and 17.2 shall survive the Closing and
the delivery of the deed, without restriction as to time.
18.Notices. All notices (including, without limitation, approvals, consents and
exercises of rights or options) required by or relating to this Agreement shall
be in writing and

27
6646 West Atlantic Avenue, Delray Beach, FL 33446
Property No. 3328

--------------------------------------------------------------------------------




shall either be (i) hand delivered, (ii) delivered by nationally recognized
overnight courier service or (iii) electronic mail (provided that any delivery
by electronic mail is also simultaneously deposited for delivery by one of the
delivery methods set forth in subsections (i) or (ii)). All notices shall be
addressed to the other respective party at its address above set forth, or at
such other address as such other party shall designate by notice, and shall be
effective when delivered to such address.
19.Brokers. Seller hereby indemnifies and holds Purchaser harmless from and
against any and all claims for any commission, fee or other compensation by any
person or entity, including Eastdil Secured, L.L.C. (“Eastdil”), but excluding
Purchaser’s Broker, who shall claim to have dealt with Seller in connection with
this transaction, and for any costs and expenses incurred by Purchaser in
connection with any such claims, including, without limitation, reasonable
attorneys’ fees and disbursements. Purchaser hereby indemnifies and holds Seller
harmless from and against any and all claims for any commission, fee or other
compensation by any person or entity, including Wilson Commercial, Stan Johnson
and Company (“Purchaser’s Broker”), but excluding Eastdil, who shall claim to
have been engaged by Purchaser in connection with this transaction, and for any
costs and expenses incurred by Seller in connection with any such claims,
including, without limitation, reasonable attorneys’ fees and disbursements. The
provisions of this Section 19 shall survive the Closing or any earlier
termination of this Agreement.
20.Whole Agreement; Amendments. This Agreement and the Transaction Documents
sets forth all of the agreements, representations, warranties and conditions of
the parties hereto with respect to the subject matter hereof, and supersedes all
prior agreements, representations, warranties and conditions. The exhibits,
schedules and riders referred to above constitute parts of this Agreement. No
alteration, amendment, modification or waiver of any of the terms or provisions
hereof, and no future representation or warranty by either party with respect to
this transaction, shall be valid unless the same be in writing and signed by the
party against whom enforcement of same is sought.
21.Captions; Pronouns. The captions of the sections of this Agreement are for
convenience only and have no meaning with respect to this Agreement or the
rights or obligations of the parties hereto. Unless the context clearly
indicates a contrary intent or unless otherwise specifically provided herein:
“hereof”, “herein” and “hereunder” and other words of similar import refer to
this Agreement as a whole; “Agreement” includes these presents as supplemented
or amended from time to time by written instrument(s) entered into by Seller and
Purchaser; “Purchaser” includes Purchaser’s heirs, successors and assigns;
“Seller” includes Seller’s successors and assigns; and “parties” means Purchaser
and Seller. Whenever the context may require, any pronoun used herein shall
include the corresponding masculine, feminine or neuter forms, and the singular
form of pronouns or nouns shall include the plural and vice versa.
22.Governing Law.
(A)    THIS AGREEMENT WAS NEGOTIATED IN THE STATE OF CALIFORNIA, WHICH STATE THE
PARTIES AGREE HAS A SUBSTANTIAL RELATIONSHIP TO THE

28
6646 West Atlantic Avenue, Delray Beach, FL 33446
Property No. 3328

--------------------------------------------------------------------------------




PARTIES AND TO THE UNDERLYING TRANSACTION EMBODIED HEREBY, AND IN ALL RESPECTS,
INCLUDING, WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, MATTERS OF
CONSTRUCTION, VALIDITY AND PERFORMANCE, THIS AGREEMENT. THE OBLIGATIONS ARISING
HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF CALIFORNIA APPLICABLE TO CONTRACTS MADE AND PERFORMED IN SUCH STATE
(WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF LAWS) AND ANY APPLICABLE LAW OF
THE UNITED STATES OF AMERICA, IT BEING UNDERSTOOD THAT, TO THE FULLEST EXTENT
PERMITTED BY THE LAW OF SUCH STATE, THE LAW OF THE STATE OF CALIFORNIA SHALL
GOVERN THE CONSTRUCTION, VALIDITY AND ENFORCEABILITY OF ALL OBLIGATIONS ARISING
HEREUNDER. TO THE FULLEST EXTENT PERMITTED BY LAW, THE PARTIES HEREBY
UNCONDITIONALLY AND IRREVOCABLY WAIVE ANY CLAIM TO ASSERT THAT THE LAW OF ANY
OTHER JURISDICTION GOVERNS THIS AGREEMENT, AND THIS AGREEMENT SHALL BE GOVERNED
BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF CALIFORNIA.
NOTWITHSTANDING ANYTHING TO THE CONTRARY SET FORTH IN THIS SECTION 22, EACH DEED
SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE IN
WHICH THE PROPERTY APPLICABLE TO SUCH DEED IS SITUATED.
(B)    ANY SUIT, ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT SHALL BE INSTITUTED IN ANY FEDERAL OR STATE COURT IN THE CITY OF LOS
ANGELES, COUNTY OF LOS ANGELES, AND THE PARTIES WAIVE ANY OBJECTIONS BASED ON
VENUE AND/OR FORUM NON CONVENIENS OF ANY SUCH SUIT, ACTION OR PROCEEDING, AND
THE PARTIES HEREBY IRREVOCABLY SUBMIT TO THE JURISDICTION OF ANY SUCH COURT IN
ANY SUIT, ACTION OR PROCEEDING. PURCHASER DOES HEREBY DESIGNATE AND APPOINT
CORPORATION SERVICE COMPANY AS ITS AUTHORIZED AGENT TO ACCEPT AND ACKNOWLEDGE ON
ITS BEHALF SERVICE OF ANY AND ALL PROCESS WHICH MAY BE SERVED IN ANY SUCH SUIT,
ACTION OR PROCEEDING IN ANY FEDERAL OR STATE COURT IN LOS ANGELES, CALIFORNIA,
AND AGREES THAT SERVICE OF PROCESS UPON SAID AGENT AT SAID ADDRESS AND NOTICE OF
SAID SERVICE MAILED OR DELIVERED TO PURCHASER IN THE MANNER PROVIDED HEREIN
SHALL BE DEEMED IN EVERY RESPECT EFFECTIVE SERVICE OF PROCESS UPON PURCHASER IN
ANY SUCH SUIT, ACTION OR PROCEEDING IN THE STATE OF CALIFORNIA. PURCHASER (1)
SHALL GIVE PROMPT NOTICE TO SELLER OF ANY CHANGED ADDRESS OF ITS AUTHORIZED
AGENT HEREUNDER, (2) MAY AT ANY TIME AND FROM TIME TO TIME DESIGNATE A
SUBSTITUTE AUTHORIZED AGENT WITH AN OFFICE IN LOS ANGELES, CALIFORNIA (WHICH
SUBSTITUTE AGENT AND OFFICE SHALL BE DESIGNATED AS THE PERSON AND ADDRESS FOR
SERVICE OF PROCESS), AND (3) SHALL PROMPTLY DESIGNATE SUCH A SUBSTITUTE IF ITS
AUTHORIZED AGENT CEASES TO HAVE AN OFFICE IN LOS ANGELES, CALIFORNIA, OR IS
DISSOLVED WITHOUT LEAVING A SUCCESSOR.

29
6646 West Atlantic Avenue, Delray Beach, FL 33446
Property No. 3328

--------------------------------------------------------------------------------




23.Assignment. Purchaser may not assign directly or indirectly this Agreement or
any rights or remedies of Purchaser hereunder without Seller’s prior written
consent, which consent shall be in Seller’s sole and absolute discretion. No
assignment of this Agreement shall release Purchaser of its obligations
hereunder. Notwithstanding any provision of this Agreement, Purchaser shall have
the right at any time (without the need for prior notice to or the consent or
approval of Seller) to assign its rights under this Agreement (and under all
Transaction Documents) to any entity in which Purchaser, National Financial
Realty, Inc. and/or Vincent E. Pellerito holds a direct or indirect interest,
provided such entity shall enter into a customary agreement reasonably
acceptable to Seller, and upon such an assignment, Purchaser and its assignee
shall remain jointly and severally liable for all obligations under this
Agreement notwithstanding such assignment.
24.Counterparts.    This Agreement may be signed in any number of counterparts,
each of which shall be an original, and all of which taken together shall
constitute a single agreement, with the same effect as if the signatures thereto
and hereto were upon the same instrument. For purposes of this Agreement, a
telecopy or electronic format of an executed counterpart shall constitute an
original. Any party delivering an executed counterpart of this Agreement by
telecopier or electronic format shall also deliver an original executed
counterpart of this Agreement, but the failure to deliver an originally executed
counterpart shall not affect the validity of this Agreement.
25.Drafts Not an Offer to Enter into a Legally Binding Contract. The parties
hereto agree that the submission of a draft of this Agreement by one party to
another is not intended by either party to be an offer to enter into a legally
binding contract with respect to the purchase and sale of the Property. The
parties shall be legally bound with respect to the purchase and sale of the
Property pursuant to the terms of this Agreement only if and when the parties
have been able to negotiate all of the terms and provisions of this Agreement in
a manner acceptable to each of the parties in their respective sole discretion,
including, without limitation, all of the Exhibits, Schedules and Riders hereto,
and each of Seller and Purchaser have fully executed and delivered to each other
a counterpart of this Agreement, including, without limitation, all Exhibits,
Schedules and Riders hereto.
26.Intentionally Omitted.
27.No Recording. Neither this Agreement nor any memorandum or short form thereof
may be recorded by Purchaser.
28.Severability. If any provision in this Agreement, or its application to any
person or circumstance, is held to be invalid or unenforceable to any extent,
that holding shall not affect the remainder of this Agreement or the application
of that provision to persons or circumstances other than that to which it was
held invalid or unenforceable.
29.No Partnership. Nothing contained in this Agreement shall be construed to
create a partnership or joint venture between the parties or their successors in
interest.

30
6646 West Atlantic Avenue, Delray Beach, FL 33446
Property No. 3328

--------------------------------------------------------------------------------




30.Confidentiality/No Public Disclosure.
(A)    Subject to the provisions of this Section 30, any due diligence materials
made available to Purchaser (by any means of transmission or delivery) will be
treated by Purchaser as confidential information of Seller and used by Purchaser
solely for the purpose of evaluating the Property and must be returned
immediately upon request to Seller if and when Purchaser terminates this
Agreement.
(B)    Except as may be required in order to comply with a court order or a
governmental requirement, neither Purchaser nor Seller shall publicly disclose
by written press release, public announcement or otherwise, the financial terms
of this transaction without the prior written approval of the other party,
provided, however, that, notwithstanding the foregoing, (i) either party shall
be permitted to disclose the financial terms of the transaction to any of its
attorneys, accountants, agents, consultants, advisors, investors and/or lenders
who have agreed to keep such information confidential, (ii) following the
Closing, Purchaser may disclose any such financial materials and any information
related to the transactions contemplated here by or the Property to any party if
and to the extent Purchaser determines in its good faith discretion that such
disclosure is beneficial to the pursuit of the business objectives of Purchaser,
and nothing contained herein shall prohibit either party from making any public
announcement (including, without limitation, placing a notice on a website of
such party and/or an affiliate thereof) or issuing any written press release to
announce the occurrence of Closing and the purchase of the Property by
Purchaser.
(C)    Notwithstanding the foregoing and anything to the contrary in this
Agreement, nothing contained herein shall impair Seller’s right to disclose
information relating to this Agreement or any Property (i) to any due diligence
representatives and/or consultants that are engaged by, work for or are acting
on behalf of, any securities dealers and/or broker dealers evaluating Seller,
(ii) in connection with any filings (including any amendment or supplement to
any S-11 filing) with governmental agencies (including the SEC) by any REIT
holding, or that is considering holding, an interest (direct or indirect) in
Seller, and (iii) to any broker/dealers in the Seller’s or any REIT’s
broker/dealer network and any of the REIT’s or Seller’s investors.
(D)    The provisions of this Section 30 shall survive Closing or earlier
termination of this Agreement.
31.Waiver of Trial by Jury. TO THE FULLEST EXTENT PERMITTED BY LAW, EACH PARTY
HEREBY WAIVES, IRREVOCABLY AND UNCONDITIONALLY, TRIAL BY JURY IN ANY ACTION
BROUGHT ON, UNDER OR BY VIRTUE OF OR RELATING IN ANY WAY TO THIS AGREEMENT OR
ANY OF THE DOCUMENTS AND/OR INSTRUMENTS EXECUTED IN CONNECTION HEREWITH, THE
PROPERTY OR ANY CLAIMS, DEFENSES, RIGHTS OF SET-OFF OR OTHER ACTIONS PERTAINING
HERETO OR TO ANY OF THE FOREGOING.

31
6646 West Atlantic Avenue, Delray Beach, FL 33446
Property No. 3328

--------------------------------------------------------------------------------




32.General Release.
32.1    Generally.    SUBJECT TO THE PROVISIONS OF SECTION 32.2, TO THE FULLEST
EXTENT PERMITTED BY LAW, PURCHASER HEREBY UNCONDITIONALLY AND IRREVOCABLY
RELEASES AND FOREVER DISCHARGES SELLER, SELLER’S OFFICERS, MEMBERS, MANAGERS,
TRUSTEES, DIRECTORS, PARTNERS, SHAREHOLDERS, EMPLOYEES, REPRESENTATIVES AND
AGENTS, AND EACH OF THEIR RESPECTIVE AFFILIATES, OFFICERS, MEMBERS, MANAGERS,
TRUSTEES, DIRECTORS, PARTNERS, SHAREHOLDERS, EMPLOYEES, REPRESENTATIVES AND
AGENTS (EACH, A “SELLER PARTY” AND, COLLECTIVELY, THE “SELLER PARTIES”) FROM ANY
AND ALL LIABILITY OR RESPONSIBILITY FOR CLAIMS, LOSSES AND DEMANDS, INCLUDING,
WITHOUT LIMITATION, THOSE ARISING FROM PERSONAL INJURY OR DEATH, AND ALL
CONSEQUENCES THEREOF (INCLUDING, WITHOUT LIMITATION, ANY INTERRUPTION OR
INTERFERENCE WITH ANY BUSINESS OR ACTIVITIES BEING CONDUCTED ON ANY PROPERTY AND
ANY LOSS OF OPPORTUNITY), WHETHER NOW KNOWN OR NOT, WHICH MAY ARISE FROM (1) ANY
LATENT OR PATENT DEFECTS, ANY HIDDEN OR CONCEALED CONDITIONS, OR ANY SUBSOIL,
GROUNDWATER OR GEOLOGICAL CONDITIONS, (2) THE CONDITION, STRUCTURAL INTEGRITY,
OPERABILITY, MAINTENANCE OR REPAIR OF ANY BUILDINGS, EQUIPMENT, FURNITURE,
FURNISHINGS OR IMPROVEMENTS, (3) THE PRESENCE OF ANY HAZARDOUS OR TOXIC
MATERIALS OR SUBSTANCES, (4) THE COMPLIANCE OF EACH PROPERTY WITH, OR VIOLATION
OF, ANY LAW, STATUTE, ORDINANCE, RULE OR REGULATION OF ANY GOVERNMENTAL ENTITY,
INCLUDING, WITHOUT LIMITATION, APPLICABLE ENVIRONMENTAL LAWS, ZONING ORDINANCES,
AND BUILDING AND HEALTH CODES, (5) ANY MATTER RELATED TO ANY TENANT OF ANY
PROPERTY, (6) ANY MATTER RELATED TO THE DUE DILIGENCE MATERIALS PROVIDED BY OR
MADE AVAILABLE BY SELLER, OR (7) ANY OTHER MATTER OR THING AFFECTING OR RELATING
TO ANY PROPERTY OR THE OPERATION OF ANY PROPERTY.
SUBJECT TO SECTION 32.2, AS PART OF THE PROVISIONS OF THIS SECTION 32.1, BUT NOT
AS A LIMITATION THEREON, PURCHASER HEREBY AGREES THAT THE MATTERS RELEASED
HEREIN ARE NOT LIMITED TO MATTERS WHICH ARE KNOWN OR DISCLOSED, AND PURCHASER
HEREBY WAIVES ANY AND ALL RIGHTS AND BENEFITS WHICH IT NOW HAS, OR IN THE FUTURE
MAY HAVE CONFERRED UPON IT, BY VIRTUE OF THE PROVISIONS OF FEDERAL, STATE OR
LOCAL LAW, RULES OR REGULATIONS, INCLUDING WITHOUT LIMITATION, SECTION 1542 OF
THE CIVIL CODE OF THE STATE OF CALIFORNIA, WHICH PROVIDES AS FOLLOWS:

32
6646 West Atlantic Avenue, Delray Beach, FL 33446
Property No. 3328

--------------------------------------------------------------------------------




A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.
/s/ DES
 
/s/ VP
Seller’s Initials
 
Purchaser’s Initials



[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]





6646 West Atlantic Avenue, Delray Beach, FL 33446
Property No. 3328

--------------------------------------------------------------------------------




32.2    Release Exceptions. Notwithstanding any provision of this Agreement or
any of the Transaction Documents to the contrary, Section 32.1 (and the release
of the Seller Parties contained therein) shall in no event apply to any rights
or remedies of Purchaser on account of (i) any breach or default by Seller under
this Agreement or under any Transaction Document or (ii) any fraud by Seller.
32.3    Acknowledgement. Purchaser acknowledges and agrees that the provisions
of this Section 32 are a material factor in Seller’s acceptance of the Purchase
Price and that Seller would be unwilling to sell the Property unless the
Purchaser agrees with the foregoing provisions of this Section 32. The
provisions of this Section 32 shall survive the Closing or earlier termination
of this Agreement.
33.Survival of Purchaser Claims. The representations of Seller set forth in this
Agreement (collectively, the “Surviving Seller Representations”) shall survive
the Closing for a period of nine (9) months after the Closing Date (the
“Survival Period”). Each Surviving Seller Representation shall automatically be
null and void and of no further force and effect after the Survival Period
unless, prior to the end of the Survival Period, Purchaser shall have asserted
in writing a specific claim with respect to the particular Surviving Seller
Representation and, within ninety (90) days thereafter, commenced a legal
proceeding against Seller alleging that Seller is in breach of such Surviving
Seller Representation and that Purchaser has suffered actual damages as a result
thereof (a “Proceeding”). In no event shall Purchaser be entitled to assert any
consequential or punitive damages, nor shall it be entitled to any award or
payment based on such damages.
34.Permitted Termination. If this Agreement is terminated by Purchaser pursuant
to a right given it to do so hereunder, the Deposit (including interest thereon,
if any) shall immediately be returned to Purchaser by the Escrowee, and this
Agreement shall thereafter be null and void (except as otherwise provided
herein).
 


[REMAINDER OF PAGE INTENTIONALLY BLANK]









34
6646 West Atlantic Avenue, Delray Beach, FL 33446
Property No. 3328

--------------------------------------------------------------------------------

    



IN WITNESS WHEREOF, the parties have executed this Agreement the date and year
first above written.


 
SELLER:
 
 
Witness:


/s/ Anna Baron




/s/ Jennifer Ulmer
FIRST STATES INVESTORS 3300 B, L.P.,
a Delaware limited partnership




By: /s/ David E. Snyder
David E. Snyder,
Chief Financial Officer
 
 
 
PURCHASER:
 
 
Witness:


/s/ Authorized Signatory




/s/ Authorized Signatory
NATIONAL FINANCIAL REALTY – WFB EAST
COAST, LLC,
a Delaware limited liability company


By: National Financial Realty, Inc.
        a California corporation,
        its manager


By: /s/ Vincent E. Pellerito
Vincent E. Pellerito,
President
 
 



































[Signature Page to Purchase and Sale Agreement - 3328 – 6646 West Atlantic
Avenue, Delray Beach, FL]










--------------------------------------------------------------------------------




Exhibit A
Description of the Land
THE LAND REFERRED TO HEREIN BELOW IS SITUATED IN THE COUNTY OF PALM BEACH, STATE
OF FLORIDA, AND IS DESCRIBED AS FOLLOWS:
A PORTION OF PLAT NO. THREE, KINGS POINT PLAZA, AS RECORDED IN PLAT BOOK 38,
PAGE 169, OF THE PUBLIC RECORDS OF PALM BEACH COUNTY, FLORIDA, MORE PARTICULARLY
DESCRIBED AS:
COMMENCING AT THE NORTHWEST CORNER OF SAID PLAT NO. THREE, KINGS POINT PLAZA;
THENCE SOUTH 88°21’55" EAST, ALONG THE NORTH LINE OF SAID PLAT, A DISTANCE OF
25.01 FEET TO THE POINT OF BEGINNING; THENCE CONTINUE SOUTH 88°21’55" EAST,
ALONG THE NORTH LINE OF SAID PLAT, A DISTANCE OF 200.00 FEET TO A POINT, THENCE
DUE SOUTH PARALLEL TO THE WEST LINE OF SAID PLAT, A DISTANCE OF 217.89 FEET TO A
POINT, THENCE NORTH 88°21’55" WEST, PARALLEL TO THE NORTH LINE OF SAID PLAT, A
DISTANCE OF 200.00 FEET TO A POINT; THENCE DUE NORTH PARALLEL TO THE WEST LINE
OF SAID PLAT, A DISTANCE OF 217.89 FEET TO THE POINT OF BEGINNING.
TOGETHER WITH THAT CERTAIN EASEMENT AGREEMENT, RECORDED IN OFFICIAL RECORD BOOK
3216, PAGE 1846, OF THE PUBLIC RECORDS OF PALM BEACH COUNTY, FLORIDA.
TOGETHER WITH THAT CERTAIN AGREEMENT, RECORDED IN OFFICIAL RECORD BOOK 3344,
PAGE 1, OF THE PUBLIC RECORDS OF PALM BEACH COUNTY, FLORIDA.






--------------------------------------------------------------------------------

    



Exhibit B
Escrow Agreement
First American Title Insurance Company (“Escrowee”) agrees to hold in escrow
pursuant to this Escrow Agreement (this “Escrow Agreement”), the sum of TEN
THOUSAND ONE HUNDRED NINE AND 00/100 ($10,109.00) (the “Deposit”) to be
deposited by National Financial Realty – WFB East Coast, LLC, a Delaware limited
liability company (“Purchaser”) pursuant to a certain Purchase and Sale
Agreement (the “Agreement”), among Purchaser and First States Investors 3300 B,
L.P., a Delaware limited partnership (“Seller”), the provisions of which
(including, without limitation, the defined terms) are hereby incorporated
herein by reference. The Deposit shall be disbursed by Escrowee as set forth in
the Agreement. Escrowee shall, immediately upon receipt of the Deposit, deposit
same in an interest bearing, money market type escrow account with a federally
insured bank or savings and loan association.
All interest which shall accrue on the Deposit shall be credited against the
Purchase Price, if Closing occurs, and if Closing does not occur, shall be paid
to whichever party to the Agreement is entitled to receive the Deposit. Escrowee
shall pay such interest to such party contemporaneously with Escrowee’s payment
of the Deposit.
Seller and Purchaser agree that Escrowee is an escrow holder only and is merely
responsible for the safekeeping of the Deposit and interest and shall not be
required to determine questions of fact or law. If Escrowee shall receive notice
of a dispute as to the disposition of the Deposit or the interest, then Escrowee
shall not distribute the Deposit or interest except in accordance with written
instructions signed by both Purchaser and Seller. Pending resolution of any such
dispute, Escrowee is authorized to pay the Deposit and interest into court. If
Escrowee pays the Deposit and interest into court, it shall be discharged from
all further obligations hereunder. Concurrent with Escrowee’s execution of this
Escrow Agreement, Escrowee shall issue or cause to be issued to Seller and
Purchaser an ALTA Closing Protection Letter duly authorized and executed by an
officer or authorized agent of the title insurance company or companies issuing
title insurance commitment for the Property.
In the event that the Escrowee receives conflicting instructions from the
parties or determines in good faith that a bona fide dispute exists as to
whether the Escrowee is obligated to deliver the Deposit, or as to whom said
Deposit is to be delivered, the Escrowee, at its option, (a) may refuse to
comply with any claims or demands on it and continue to hold the Deposit until
(i) the Escrowee receives written notice signed by the Seller and the Purchaser
directing the release and delivery of the Deposit, in which event the Escrowee
shall then release and deliver the Deposit in accordance with said direction, or
(ii) the Escrowee receives a certified copy of a final judgment of a court of
competent jurisdiction directing the release and delivery of the Deposit, in
which event the Escrowee shall then release and deliver the Deposit in
accordance with said direction, or (b) may deliver the Deposit to the Clerk of
Superior Court of the County of Los Angeles, State of California, or (c) may
take such affirmative steps as the Escrowee may elect in order to substitute
another impartial party reasonably satisfactory to the Seller and the Purchaser
(whose consents to such substitution shall not be unreasonably withheld), to
hold the Deposit,










--------------------------------------------------------------------------------




including, without limitation, the deposit thereof in a court of competent
jurisdiction and the commencement of an action for interpleader, the costs
thereof to be the joint and several obligation of the Seller and the Purchaser
(but, as between the Seller and the Purchaser, such costs shall be borne by
whichever of the Seller or the Purchaser is the losing party, or in accordance
with any mutual agreement of the Seller and the Purchaser if neither party is
the losing party).
The Escrowee is acting as a stakeholder only with respect to the Deposit. It is
agreed that the duties of the Escrowee are only as herein specifically provided,
and are purely ministerial in nature, and that the Escrowee shall incur no
liability whatsoever except for the willful misconduct or gross negligence. The
Seller and Purchaser each release the Escrowee from any act done or omitted to
be done by the Escrowee in good faith in the performance of its duties
hereunder.
The Seller and the Purchaser shall jointly and severally indemnify, defend (with
counsel acceptable to the Escrowee) and save harmless the Escrowee from and
against all loss, cost, claim, liability, damage and expense, including
reasonable attorneys’ fees and disbursements incurred in connection with the
performance of the Escrowee’s duties hereunder, except with respect to actions
or omissions taken or suffered by the Escrowee in bad faith, in willful
disregard of this Escrow Agreement, or involving gross negligence on the part of
the Escrowee (the “Indemnified Matters”) (but, as between the Seller and the
Purchaser, the cost of such Indemnified Matters shall be shared equally, except
to the extent that such Indemnified Matters are attributable to the breach by
the Seller or the Purchaser of the Agreement or this Escrow Agreement, in which
event the cost shall be borne by whichever of the Seller or the Purchaser is the
breaching party).
The parties agree and acknowledge that the Escrowee has no liability in
connection with Deposit in the event of failure or insolvency of the financial
institution in which the Deposit is deposited.
All notices, demands, offers, elections or other communications required or
permitted by this Escrow Agreement shall be in writing and shall be personally
delivered, wither by express mail or by reputable overnight courier which
delivers only upon receipt of addresses, and addressed to the party at its
address set forth below by either of the aforesaid methods, with a return
receipt requested, with copies as follows:
To the Seller:
 
First States Investors 3300 B, L.P.
c/o GKK Realty Advisors, LLC
420 Lexington Avenue
19th Floor
New York, New York 10170
Attention: Allan B. Rothschild
 
 
 
With a required copy to:
 
c/c KBS Capital Advisors LLC
620 Newport Center Drive
Suite 1300













--------------------------------------------------------------------------------




 
 
Newport Beach, California 92660
Attention: James Chiboucas, Esq.
 
 
 
And to:
 
c/o KBS Capital Advisors LLC
620 Newport Center Drive
Suite 1300
Newport Beach, California 92660
Attention: David E. Snyder


 
 
 
And to:
 
Greenberg Traurig, LLP
200 Park Avenue
New York, New York 10166
Attention: Stephen L. Rabinowitz, Esq.


 
 
 
To the Purchaser:
 
National Financial Realty – WFB East Coast, LLC
c/o National Financial Realty, Inc.,
21250 Hawthorne Blvd.,
Suite 700
Torrance, CA 90503
Attn: Vincent E. Pellerito
 
 
 
With a required copy to:
 
Paul Hastings LLP
515 South Flower Street
Twenty-Fifth Floor
Los Angeles, CA 90071
Attn: Patrick A. Ramsey, Esq.
 
 
 
To the Escrowee:
 
First American Title Company
777 S. Figueroa Street, Suite 400
Los Angeles, California 90017
Attn: Maurice Neri

or at such other address, as from time to time, shall be supplied by a party to
the others by like notice, and shall be deemed to have been given or sent, if
sent by express mail, when properly deposited with the United States Postal
Services with the proper address and postage paid therewith, and shall be deemed
to have been received when actually delivered to or refused receipt at the
specific address, or if sent by overnight courier, when delivered to said
courier service with the proper address and delivery charges either prepaid or
charged to a proper account, and deemed to have been received when actually
delivered to the specified address. Notwithstanding with preceding sentence to
the contrary, and solely with respect to the Escrowee, notice shall be deemed to
have been given or delivered to the Escrowee on the date of the Escrowee’s
actual receipt or refusal of such notice. Each party shall be entitled to rely
on all communications which purport to be on behalf of the party and purport to
be signed by an authorized party or the above-indicated attorneys or such other
attorney as may be designated from time to time by any of the parties hereto.








--------------------------------------------------------------------------------




Escrowee hereunder may resign at any time giving ten (10) Business Days prior
written notice to that effect to each of the Seller and Purchaser. In such
event, the successor Escrowee shall be selected by the Purchaser and approved by
Seller, such approval not to be unreasonably withheld or delayed. Escrowee shall
then deliver to successor Escrowee the Deposit, to be held by successor Escrowee
pursuant to the terms of this Escrow Agreement and the Agreement.
In its capacity as Escrowee, Escrowee shall not be responsible for the
genuineness or validity of any security, instrument, document or item deposited
with it, and shall have no responsibility other than to faithfully follow the
instructions contained herein, and it is fully protected in acting in accordance
with any written instrument given to it hereunder by any of the parties hereto
and believed by Escrowee to have been signed by the proper person. Escrowee may
assume that any person purporting to give any notice hereunder and representing
that they have the authority to do so has been duly authorized to do so.
Escrowee shall have no duties or responsibilities other than those expressly set
forth herein. Escrowee shall have no duty to enforce any obligation of any
person to make any payment or delivery or to enforce any obligation of any
person to perform any other act. Escrowee shall be under no liability to the
other parties hereto or to anyone else by reason of any failure on the part of
any party hereto or any maker, guarantor, endorser or other signatory of any
document or any other person to perform such person’s obligations under any such
document.
Escrowee shall be entitled to approve (not to be unreasonably withheld or
delayed) any and all counsel who may be retained to defend or prosecute any
action on behalf of Escrowee under or arising out of this Escrow Agreement.
This Escrow Agreement and the obligations of the parties hereunder shall be
interpreted, construed and enforced in accordance with the laws of the State of
California.
[REMAINDER OF PAGE INTENTIONALLY BLANK]








--------------------------------------------------------------------------------




IN WITNESS WHEREOF, Escrowee, Seller and Purchaser, for valuable consideration,
each intending to be legally bound and to bind their respective successors and
assigns, have caused this Escrow Agreement to be executed and delivered as of
November 6, 2012.


 
ESCROWEE:
 
 
Witness:
FIRST AMERICAN TITLE INSURANCE
COMPANY




By:_____________________________
Name:
Title:
 
 
 
 
 
 
 
SELLER:
 
 
 
FIRST STATES INVESTORS 3300 B, L.P.,
 
a Delaware limited partnership
 
 
 
 
 
 
 
By:_____________________________
David E. Snyder,
Chief Financial Officer
 
 
 
 
 
 
 
 
 
PURCHASER:
 
 
 
NATIONAL FINANCIAL REALTY – WFB EAST
COAST, LLC,
a Delaware limited liability company


By: National Financial Realty, Inc.
a California corporation,
its manager


By: _____________________________
Vincent E. Pellerito,
President









--------------------------------------------------------------------------------




Exhibit C
Lease(s)
•
Lease Agreement by and between Seller, as Landlord, and Delray Medical
Associates, Inc., as Tenant, dated February 1, 2002.

First Amendment dated November 10, 2005.
Second Amendment dated April 17, 2008.






--------------------------------------------------------------------------------




Exhibit D
Deed


Prepared by:
Stephen L. Rabinowitz, Esq.
Greenberg Traurig, LLP
MetLife Building
200 Park Avenue
New York, NY 10166
After recording return to:
Patrick A. Ramsey, Esq.
Paul Hastings LLP
515 South Flower Street
Twenty-Fifth Floor
Los Angeles, CA 90071
Property Name:     
Tax Identification No.:    
Consideration:    $


SPECIAL WARRANTY DEED
THIS SPECIAL WARRANTY DEED is made as of the ____ day of _______________, 2012,
by FIRST STATES INVESTORS 3300 B, L.P., a Delaware limited partnership (the
"Grantor"), with an office address c/o GKK Realty Advisors LLC, 420 Lexington
Avenue, 19th Floor, New York, New York 10170, to NATIONAL FINANCIAL REALTY – WFB
EAST COAST, LLC, a Delaware limited liability company (the "Grantee"), with an
office address c/o National Financial Realty, Inc., 21250 Hawthorne Boulevard,
Suite 700, Torrance, California 90503:
WITNESSETH: That the Grantor, for and in consideration of the sum of $_____ and
other valuable considerations, receipt whereof is hereby acknowledged, hereby
grants, bargains, sells, aliens, remises, releases, conveys and confirms unto
the Grantee, all that certain land situated in Palm Beach County, Florida, more
particularly described in Exhibit "A" attached hereto and by this reference made
a part hereof.
TOGETHER, with all the tenements, hereditaments and appurtenances thereto
belonging or in anywise appertaining.
TO HAVE AND TO HOLD, the same in fee simple forever.




--------------------------------------------------------------------------------




AND, except for all matters of record encumbering the property hereby conveyed,
the Grantor hereby covenants with said Grantee that said land is free from
encumbrances made by Grantor and except for all matters of record encumbering
the property hereby conveyed, that Grantor will defend title against the lawful
claims of all persons claiming by, through or under the said Grantor, but
against none other.
IN WITNESS WHEREOF, the said Grantor has caused these presents to be executed in
its name by its proper officers thereunto duly authorized, as of the day and
year first above written.
Signed, sealed and delivered
in the presence of:


WITNESSES:
 ____________________________________
 Name:
  ____________________________________
 Name:
FIRST STATES INVESTORS 3300 B,
L.P.,
a Delaware limited partnership




By:______________________________
      David E. Snyder,
      Chief Financial Officer

STATE OF CALIFORNIA    )
) SS:
______________ COUNTY    )


On _________________ ___, 2012 before me, David E. Snyder, as Chief Financial
Officer of FIRST STATES INVESTORS 3300 B, L.P., a Delaware limited partnership,
personally appeared _________________, who proved to me on the basis of
satisfactory evidence to be the person whose name is subscribed to the within
instrument and acknowledged to me that he executed the same in his authorized
capacity, and that by his signature on the instrument the entity upon behalf of
which the person acted, executed the instrument.
I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.
WITNESS my hand and official seal.
Signature ______________________________ (SEAL)




--------------------------------------------------------------------------------




Exhibit A
To Florida Special Warranty Deed
Legal Description
THE LAND REFERRED TO HEREIN BELOW IS SITUATED IN THE COUNTY OF PALM BEACH, STATE
OF FLORIDA, AND IS DESCRIBED AS FOLLOWS:
A PORTION OF PLAT NO. THREE, KINGS POINT PLAZA, AS RECORDED IN PLAT BOOK 38,
PAGE 169, OF THE PUBLIC RECORDS OF PALM BEACH COUNTY, FLORIDA, MORE PARTICULARLY
DESCRIBED AS:
COMMENCING AT THE NORTHWEST CORNER OF SAID PLAT NO. THREE, KINGS POINT PLAZA;
THENCE SOUTH 88°21’55" EAST, ALONG THE NORTH LINE OF SAID PLAT, A DISTANCE OF
25.01 FEET TO THE POINT OF BEGINNING; THENCE CONTINUE SOUTH 88°21’55" EAST,
ALONG THE NORTH LINE OF SAID PLAT, A DISTANCE OF 200.00 FEET TO A POINT, THENCE
DUE SOUTH PARALLEL TO THE WEST LINE OF SAID PLAT, A DISTANCE OF 217.89 FEET TO A
POINT, THENCE NORTH 88°21’55" WEST, PARALLEL TO THE NORTH LINE OF SAID PLAT, A
DISTANCE OF 200.00 FEET TO A POINT; THENCE DUE NORTH PARALLEL TO THE WEST LINE
OF SAID PLAT, A DISTANCE OF 217.89 FEET TO THE POINT OF BEGINNING.
TOGETHER WITH THAT CERTAIN EASEMENT AGREEMENT, RECORDED IN OFFICIAL RECORD BOOK
3216, PAGE 1846 OF THE PUBLIC RECORDS OF PALM BEACH COUNTY, FLORIDA.
TOGETHER WITH THAT CERTAIN AGREEMENT, RECORDED IN OFFICIAL RECORD BOOK 3344,
PAGE 1, OF THE PUBLIC RECORDS OF PALM BEACH COUNTY, FLORIDA.










--------------------------------------------------------------------------------




Exhibit E
BILL OF SALE
This Bill of Sale is given this ____ day of ______________, 2012 by First States
Investors 3300 B, L.P., a Delaware limited partnership (the “Seller”), with a
mailing address c/o GKK Realty Advisors, LLC, 420 Lexington Avenue, 19th Floor,
New York, New York 10170, to National Financial Realty – WFB East Coast, LLC, a
Delaware limited liability company (the “Buyer”), with a mailing address c/o
National Financial Realty, Inc., 21250 Hawthorne Blvd., Suite 700, Torrance,
California 90503.
The Seller, for good and valuable consideration received from the Buyer, the
receipt and sufficiency of which are hereby acknowledged, hereby remises,
conveys and quitclaims to the Buyer all furnishings, furniture, equipment,
supplies, and other personal property (hereinafter collectively referred to as
the “Personal Property”) of the Seller located on, and used in connection with,
the real property located at 6646 West Atlantic Avenue, Delray Beach, Florida
33446, to have and to hold the Personal Property unto Buyer, its successors and
assigns, forever. Nothing contained in this Bill of Sale shall be construed to
include in the definition of Personal Property any furniture, furnishings, trade
fixtures, equipment or other personal property of the Buyer located on the real
property as of the date hereof.
Except as otherwise set forth herein, the Personal Property is being transferred
by the Seller to the Buyer in its “AS IS” condition, without any representation
or warranty of any kind or nature, express, implied, statutory or otherwise.
[remainder of page intentionally left blank; signature follows]








--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Seller has hereunto executed this Bill of Sale as of the
date first above written.


SELLER:


FIRST STATES INVESTORS 3300 B, L.P.,
a Delaware limited partnership
 
 
 
By:_____________________________
Name: David E. Snyder,
Title: Chief Financial Officer









--------------------------------------------------------------------------------




Exhibit F
ASSIGNMENT AND ASSUMPTION OF INTANGIBLE PROPERTY
THIS ASSIGNMENT AND ASSUMPTION OF INTANGIBLE PROPERTY (this “Assignment”) is
executed as of the ____ day of _______________, 2012, to be effective as of the
Closing Date, by and between First States Investors 3300 B, L.P., a Delaware
limited partnership (“Assignor”) with a mailing address c/o GKK Realty Advisors,
LLC, 420 Lexington Avenue, 19th Floor, New York, New York 10170, and National
Financial Realty – WFB East Coast, LLC, a Delaware limited liability company
(“Assignee”), with a mailing address c/o National Financial Realty, Inc., 21250
Hawthorne Boulevard, Suite 700, Torrance, California 90503.
RECITALS
A.    Assignor, as Seller, and Assignee, as Buyer, entered into that certain
Purchase and Sale Agreement (the “Agreement”) with an Effective Date of November
6, 2012, for the purchase and sale of the real estate commonly known as 6646
West Atlantic Avenue, Delray Beach, Florida 33446, which is legally described in
Schedule 1 attached hereto and incorporated herein (the “Property”).
B.    In connection with the conveyance of the Property but subject to the
provisions of the Agreement, Assignor desires to assign to Assignee all
Intangible Property (as defined in the Agreement) owned by Seller and pertaining
to the Property, upon the terms, covenants, and conditions set forth in this
Assignment.
C.    All capitalized terms used in this Assignment without separate definition
shall have the same meanings assigned to them in the Agreement.
AGREEMENT
NOW, THEREFORE, in consideration of the recitals set forth above, which are made
a part of this Assignment, the mutual covenants hereinafter contained and other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:
1.    Assignment. Assignor hereby assigns, conveys, transfers, and sets over
unto Assignee all of Assignor’s right, title, and interest in, to and under the
Intangible Property, to have and to hold the same unto Assignee, its successors
and assigns.
2.    Assumption. As of the Closing (as defined in the Agreement), Assignee
accepts said assignment of the Intangible Property subject to the terms of the
Agreement.
3.    Binding Effect. This Assignment shall be binding upon and inure to the
benefit of the Assignor and Assignee and each of their respective successors and
assigns. The provisions of this Assignment shall survive the Closing.




--------------------------------------------------------------------------------




4.    Counterparts. This Assignment may be executed in any number of
counterparts, all of which taken together shall constitute one and the same
instrument.
5.    Attorneys’ Fees. In the event of any litigation or other action or suit
between the parties hereto concerning this Assignment, the subject matter hereof
or the transactions contemplated hereby, the losing party shall pay the
reasonable attorneys’ fees and costs (together with other professional fees
incurred, including the fees of accountants and engineers) incurred by the
prevailing party in connection with such litigation, action or other suit,
including appeals and enforcement of any judgment in connection therewith.
6.    Governing Law. This Assignment shall be governed by, interpreted under and
construed and enforceable in accordance with the laws of the State of Florida.
[SIGNATURES ON NEXT PAGE]








--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have executed this Assignment as of the day and
year first above written.
ASSIGNOR:    
FIRST STATES INVESTORS 3300 B, L.P.,
a Delaware limited partnership




By:
_____________________________

Name:    David E. Snyder,
Title:    Chief Financial Officer




ASSIGNEE:    


NATIONAL FINANCIAL REALTY – WFB
EAST COAST, LLC,
a Delaware limited liability company


By:
National Financial Realty, Inc.

a California corporation,
its manager


By:
_____________________________

Vincent E. Pellerito,
President




























--------------------------------------------------------------------------------




SCHEDULE 1 TO
ASSIGNMENT AND ASSUMPTION OF
INTANGIBLE PROPERTY
LEGAL DESCRIPTION
THE LAND REFERRED TO HEREIN BELOW IS SITUATED IN THE COUNTY OF PALM BEACH, STATE
OF FLORIDA, AND IS DESCRIBED AS FOLLOWS:
A PORTION OF PLAT NO. THREE, KINGS POINT PLAZA, AS RECORDED IN PLAT BOOK 38,
PAGE 169, OF THE PUBLIC RECORDS OF PALM BEACH COUNTY, FLORIDA, MORE PARTICULARLY
DESCRIBED AS:
COMMENCING AT THE NORTHWEST CORNER OF SAID PLAT NO. THREE, KINGS POINT PLAZA;
THENCE SOUTH 88°21’55" EAST, ALONG THE NORTH LINE OF SAID PLAT, A DISTANCE OF
25.01 FEET TO THE POINT OF BEGINNING; THENCE CONTINUE SOUTH 88°21’55" EAST,
ALONG THE NORTH LINE OF SAID PLAT, A DISTANCE OF 200.00 FEET TO A POINT, THENCE
DUE SOUTH PARALLEL TO THE WEST LINE OF SAID PLAT, A DISTANCE OF 217.89 FEET TO A
POINT, THENCE NORTH 88°21’55" WEST, PARALLEL TO THE NORTH LINE OF SAID PLAT, A
DISTANCE OF 200.00 FEET TO A POINT; THENCE DUE NORTH PARALLEL TO THE WEST LINE
OF SAID PLAT, A DISTANCE OF 217.89 FEET TO THE POINT OF BEGINNING.
TOGETHER WITH THAT CERTAIN EASEMENT AGREEMENT, RECORDED IN OFFICIAL RECORD BOOK
3216, PAGE 1846, OF THE PUBLIC RECORDS OF PALM BEACH COUNTY, FLORIDA.
TOGETHER WITH THAT CERTAIN AGREEMENT, RECORDED IN OFFICIAL RECORD BOOK 3344,
PAGE 1, OF THE PUBLIC RECORDS OF PALM BEACH COUNTY, FLORIDA.








--------------------------------------------------------------------------------




Exhibit G
ASSIGNMENT AND ASSUMPTION OF LEASES
THIS ASSIGNMENT AND ASSUMPTION OF LEASES (this “Assignment”) is made this ____
day of _______________, 2012 (“Effective Date”), by and between First States
Investors 3300 B, L.P., a Delaware limited partnership (“Assignor”), with a
mailing address c/o GKK Realty Advisors, LLC, 420 Lexington Avenue, 19th Floor,
New York, New York 10170, and National Financial Realty – WFB East Coast, LLC, a
Delaware limited liability company (“Assignee”), with a mailing address c/o
National Financial Realty, Inc., 21250 Hawthorne Boulevard, Suite 700, Torrance,
California 90503.
RECITALS:
Assignor, as Seller, and Assignee, as Buyer, entered into that certain Purchase
and Sale Agreement (the “Agreement”) with an Effective Date of November 6, 2012,
for the purchase and sale of the real estate commonly known as 6646 West
Atlantic Avenue, Delray Beach, Florida 33446, which is legally described in
Schedule 1 attached hereto and incorporated herein (the “Property”).
Assignor desires to assign the rights, and Assignee desires to assume, the
duties, obligations, and liabilities, of Assignor as landlord under the leases
described on Schedule 2 attached hereto and incorporated herein (the “Leases”)
and the security deposits under the Leases, together with any interest required
to be paid thereon listed on Schedule 3 (the “Deposits”), to be effective upon
the Closing of the sale contemplated under the terms of the Agreement.
All capitalized terms used in this Assignment without separate definition shall
have the same meanings assigned to them in the Agreement.
NOW, THEREFORE, in consideration of the recitals set forth above, which are made
a part of this Assignment, the mutual covenants hereinafter contained and other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:
1.    Assignment. Subject to the terms, covenants, conditions, and provisions of
the Leases and this Assignment, Assignor hereby transfers, conveys, and assigns
to Assignee all of its right, title, and interest as landlord in, to and under
the Leases, and the Deposits.
2.    Assumption. Assignee hereby accepts the transfer, conveyance, and
assignment of the Leases and Deposits from Assignor and, subject to the terms of
the Agreement, assumes all rights, duties, obligations, and liabilities of
Assignor as landlord under the Leases first arising and accruing after the
Closing (as defined in the Agreement).
3.    Attorneys’ Fees. In the event of any litigation or other action or suit
between the parties hereto concerning this Assignment, the subject matter hereof
or the






--------------------------------------------------------------------------------




transactions contemplated hereby, the losing party shall pay the reasonable
attorneys’ fees and costs (together with other professional fees incurred,
including the fees of accountants and engineers) incurred by the prevailing
party in connection with such litigation, action or other suit, including
appeals and enforcement of any judgment in connection therewith.
4.    Binding Effect. This Assignment shall be binding upon and shall inure to
the benefit of Assignor, Assignee, and their respective legal representatives,
heirs, successors, and assigns. The provisions of this Assignment shall survive
the Closing.
5.    Counterparts. This Assignment may be executed in any number of
counterparts, all of which taken together shall constitute one and the same
instrument.
6.    Governing Law. This Assignment shall be governed by, interpreted under,
and construed and enforceable in accordance with the laws of the State of
Florida.
IN WITNESS WHEREOF, the parties hereto have caused this Assignment to be duly
executed on the day and year first set forth above.


ASSIGNOR:    
FIRST STATES INVESTORS 3300 B, L.P.,
a Delaware limited partnership




By: _____________________________
Name:    David E. Snyder,
Title:    Chief Financial Officer




ASSIGNEE:    


NATIONAL FINANCIAL REALTY – WFB
EAST COAST, LLC,
a Delaware limited liability company


By:
National Financial Realty, Inc.

a California corporation,
its manager


By:
_____________________________

Vincent E. Pellerito,
President






--------------------------------------------------------------------------------




SCHEDULE 1 TO
ASSIGNMENT AND ASSUMPTION OF LEASES
LEGAL DESCRIPTION
THE LAND REFERRED TO HEREIN BELOW IS SITUATED IN THE COUNTY OF PALM BEACH, STATE
OF FLORIDA, AND IS DESCRIBED AS FOLLOWS:
A PORTION OF PLAT NO. THREE, KINGS POINT PLAZA, AS RECORDED IN PLAT BOOK 38,
PAGE 169, OF THE PUBLIC RECORDS OF PALM BEACH COUNTY, FLORIDA, MORE PARTICULARLY
DESCRIBED AS:
COMMENCING AT THE NORTHWEST CORNER OF SAID PLAT NO. THREE, KINGS POINT PLAZA;
THENCE SOUTH 88°21’55" EAST, ALONG THE NORTH LINE OF SAID PLAT, A DISTANCE OF
25.01 FEET TO THE POINT OF BEGINNING; THENCE CONTINUE SOUTH 88°21’55" EAST,
ALONG THE NORTH LINE OF SAID PLAT, A DISTANCE OF 200.00 FEET TO A POINT, THENCE
DUE SOUTH PARALLEL TO THE WEST LINE OF SAID PLAT, A DISTANCE OF 217.89 FEET TO A
POINT, THENCE NORTH 88°21’55" WEST, PARALLEL TO THE NORTH LINE OF SAID PLAT, A
DISTANCE OF 200.00 FEET TO A POINT; THENCE DUE NORTH PARALLEL TO THE WEST LINE
OF SAID PLAT, A DISTANCE OF 217.89 FEET TO THE POINT OF BEGINNING.
TOGETHER WITH THAT CERTAIN EASEMENT AGREEMENT, RECORDED IN OFFICIAL RECORD BOOK
3216, PAGE 1846, OF THE PUBLIC RECORDS OF PALM BEACH COUNTY, FLORIDA.
TOGETHER WITH THAT CERTAIN AGREEMENT, RECORDED IN OFFICIAL RECORD BOOK 3344,
PAGE 1, OF THE PUBLIC RECORDS OF PALM BEACH COUNTY, FLORIDA.






--------------------------------------------------------------------------------




SCHEDULE 2 TO
ASSIGNMENT AND ASSUMPTION OF LEASES
LIST OF LEASES
•
Lease Agreement by and between Seller, as Landlord, and Delray Medical
Associates, Inc., as Tenant, dated February 1, 2002.

First Amendment dated November 10, 2005.
Second Amendment dated April 17, 2008.




--------------------------------------------------------------------------------




SCHEDULE 3 TO
ASSIGNMENT AND ASSUMPTION OF LEASES
LIST OF DEPOSITS
 
Tenant
 
Security Deposit


 
Delray Medical Associates
 


$7,743.12











--------------------------------------------------------------------------------




Exhibit H
ASSIGNMENT AND ASSUMPTION OF CONTRACTS
THIS ASSIGNMENT AND ASSUMPTION OF CONTRACTS (the “Assignment”) is made this ____
day of _______________, 2012 (the “Effective Date”), by and between First States
Investors 3300 B, L.P., a Delaware limited partnership (“Assignor”), with a
mailing address c/o GKK Realty Advisors, LLC, 420 Lexington Avenue, 19th Floor,
New York, New York 10170, and National Financial Realty – WFB East Coast, LLC, a
Delaware limited liability company (“Assignee”), with a mailing address of c/o
National Financial Realty, Inc., 21250 Hawthorne Boulevard, Suite 700, Torrance,
California 90503.
RECITALS
A.    Assignor, as Seller, and Assignee, as Buyer, entered into that certain
Purchase and Sale Agreement (the “Agreement”) with an Effective Date of November
6, 2012, for the purchase and sale of the real estate commonly known as 6646
West Atlantic Avenue, Delray Beach, Florida 33446, which is legally described in
Schedule 1 attached hereto and incorporated herein (the “Property”).
B.    In connection with the conveyance of the Property but subject to the
provisions of the Agreement, Assignor desires to assign to Assignee the
contracts set forth on Schedule 2 (the “Contracts”), and any and all other
rights owned by Seller and pertaining to the Property (the “Additional Rights”),
upon the terms, covenants, and conditions set forth in this Assignment.
C.    All capitalized terms used in this Assignment without separate definition
shall have the same meanings assigned to them in the Agreement.
AGREEMENT
NOW, THEREFORE, in consideration of the recitals set forth above, which are made
a part of this Assignment, the mutual covenants hereinafter contained and other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:
1.    Assignment. Assignor hereby assigns, conveys, transfers, and sets over
unto Assignee all of Assignor’s right, title, and interest in, to and under the
Additional Rights, and the Contracts (including any warranties or guaranties
with respect to any work performed pursuant such Contracts), to have and to hold
the same unto Assignee, its successors and assigns.
2.    Assumption. As of the Closing (as defined in the Agreement), Assignee
accepts said assignment of the Additional Rights and the Contracts, subject to
the terms of the Agreement, and assumes all of Assignor’s obligations under the
Contracts first arising and relating to the period on or after the Closing.








--------------------------------------------------------------------------------




3.    Binding Effect. This Assignment shall be binding upon and inure to the
benefit of the Assignor and Assignee and each of their respective successors and
assigns. The provisions of this Assignment shall survive the Closing.
4.    Counterparts. This Assignment may be executed in any number of
counterparts, all of which taken together shall constitute one and the same
instrument.
5.    Attorneys’ Fees. In the event of any litigation or other action or suit
between the parties hereto concerning this Assignment, the subject matter hereof
or the transactions contemplated hereby, the losing party shall pay the
reasonable attorneys’ fees and costs (together with other professional fees
incurred, including the fees of accountants and engineers) incurred by the
prevailing party in connection with such litigation, action or other suit,
including appeals and enforcement of any judgment in connection therewith.
6.    Governing Law. This Assignment shall be governed by, interpreted under and
construed and enforceable in accordance with the laws of the State of Florida.
IN WITNESS WHEREOF, the parties have executed this Assignment as of the day and
year first above written.
ASSIGNOR:    
FIRST STATES INVESTORS 3300 B, L.P.,
a Delaware limited partnership




By:
_____________________________

David E. Snyder,
Chief Financial Officer




ASSIGNEE:    


NATIONAL FINANCIAL REALTY – WFB EAST
COAST, LLC,
a Delaware limited liability company


By: National Financial Realty, Inc.
a California corporation,
its manager


By:
_____________________________

Vincent E. Pellerito,
President










--------------------------------------------------------------------------------




SCHEDULE 1 TO
ASSIGNMENT AND ASSUMPTION OF
SERVICE CONTRACTS AND OTHER RIGHTS
LEGAL DESCRIPTION
THE LAND REFERRED TO HEREIN BELOW IS SITUATED IN THE COUNTY OF PALM BEACH, STATE
OF FLORIDA, AND IS DESCRIBED AS FOLLOWS:
A PORTION OF PLAT NO. THREE, KINGS POINT PLAZA, AS RECORDED IN PLAT BOOK 38,
PAGE 169, OF THE PUBLIC RECORDS OF PALM BEACH COUNTY, FLORIDA, MORE PARTICULARLY
DESCRIBED AS:
COMMENCING AT THE NORTHWEST CORNER OF SAID PLAT NO. THREE, KINGS POINT PLAZA;
THENCE SOUTH 88°21’55" EAST, ALONG THE NORTH LINE OF SAID PLAT, A DISTANCE OF
25.01 FEET TO THE POINT OF BEGINNING; THENCE CONTINUE SOUTH 88°21’55" EAST,
ALONG THE NORTH LINE OF SAID PLAT, A DISTANCE OF 200.00 FEET TO A POINT, THENCE
DUE SOUTH PARALLEL TO THE WEST LINE OF SAID PLAT, A DISTANCE OF 217.89 FEET TO A
POINT, THENCE NORTH 88°21’55" WEST, PARALLEL TO THE NORTH LINE OF SAID PLAT, A
DISTANCE OF 200.00 FEET TO A POINT; THENCE DUE NORTH PARALLEL TO THE WEST LINE
OF SAID PLAT, A DISTANCE OF 217.89 FEET TO THE POINT OF BEGINNING.
TOGETHER WITH THAT CERTAIN EASEMENT AGREEMENT, RECORDED IN OFFICIAL RECORD BOOK
3216, PAGE 1846, OF THE PUBLIC RECORDS OF PALM BEACH COUNTY, FLORIDA.
TOGETHER WITH THAT CERTAIN AGREEMENT, RECORDED IN OFFICIAL RECORD BOOK 3344,
PAGE 1, OF THE PUBLIC RECORDS OF PALM BEACH COUNTY, FLORIDA.






--------------------------------------------------------------------------------




SCHEDULE 2 TO
ASSIGNMENT AND ASSUMPTION OF
SERVICE CONTRACTS AND OTHER RIGHTS
LIST OF CONTRACTS








--------------------------------------------------------------------------------




Exhibit I
TITLE AFFIDAVIT
TITLE ORDER:
 
ESCROW ORDER:
 
PROPERTY:
6646 West Atlantic Avenue, Delray Beach, FL 33446
COUNTY:
Palm Beach
STATE:
Florida

First States Investors 3300 B, L.P., a Delaware limited partnership (“Seller”),
as seller, and National Financial Realty – WFB East Coast, LLC, a Delaware
limited liability company (“Purchaser”), as purchaser, are parties to that
certain Purchase and Sale Agreement (the “Purchase Agreement”) dated November 6,
2012, as the same has been amended and modified, relating to the improved real
property (the “Real Property”) referred to in Exhibit “A” attached hereto and
made a part hereof.
In connection with the consummation of the transactions contemplated by the
Purchase Agreement, Seller hereby represents and warrants to First American
Title Insurance Company the following:
1.    Seller is a limited partnership organized and existing under the laws of
the State of Delaware, and authorized to do business in the State of Florida.
2.    To Seller’s actual knowledge, (i) Seller’s Amended and Restated Agreement
of Limited Partnership is in full force and effect, and (ii) no proceedings are
pending for the dissolution of the Seller.
3.    To Seller’s actual knowledge, (a) there is no capital improvement work
currently being constructed (or that was constructed during the last four (4)
months) on the Real Property that is the subject of a written contract with
Seller which could give rise to a mechanic’s or materialman’s lien on the Real
Property, and (b) Seller has not entered into any contracts for the furnishing
of labor, materials, or services for construction purposes with respect to the
Real Property to be furnished subsequent to the date of this affidavit.
5.    To Seller’s actual knowledge, the Seller has not received notice of any
special assessments that are not otherwise publicly noticed or available by
searching the public records of the jurisdiction where the Real Property is
located.
6.    Seller shall not hereafter cause any encumbrances or other instruments to
be recorded against the Real Property (other than the recording of a deed (the
“Deed”) transferring fee title to the Real Property to Purchaser) through the
effective date of such title insurance policy or policies or other title
evidence issued to Purchaser.
For purposes hereof, the “actual knowledge” of Seller shall be limited to the
actual knowledge (and not implied, imputed, or constructive) of [___________],
with no duty of inquiry. Notwithstanding anything contained herein to the
contrary, the representations and






--------------------------------------------------------------------------------




warranties set forth in this Title Affidavit shall only survive the closing of
the transactions contemplated by the Purchase Agreement for a period of thirty
(30) days after which date this Title Affidavit shall be of no further force or
effect and First American Title Insurance Company shall have no further rights
hereunder (notwithstanding that one or more of the representations and/or
warranties set forth herein may prove to be incorrect). This Title Affidavit is
being executed for the sole and exclusive benefit of First American Title
Insurance Company and no other party or person shall have any rights hereunder.
Executed as of _______________ ____, 2012.
[SIGNATURES ON NEXT PAGE]




--------------------------------------------------------------------------------




SELLER:
FIRST STATES INVESTORS 3300 B, L.P.,
a Delaware limited partnership


By:
_____________________________

David E. Snyder,
Chief Financial Officer




--------------------------------------------------------------------------------




Exhibit A
To Title Affidavit
LEGAL DESCRIPTION
THE LAND REFERRED TO HEREIN BELOW IS SITUATED IN THE COUNTY OF PALM BEACH, STATE
OF FLORIDA, AND IS DESCRIBED AS FOLLOWS:
A PORTION OF PLAT NO. THREE, KINGS POINT PLAZA, AS RECORDED IN PLAT BOOK 38,
PAGE 169, OF THE PUBLIC RECORDS OF PALM BEACH COUNTY, FLORIDA, MORE PARTICULARLY
DESCRIBED AS:
COMMENCING AT THE NORTHWEST CORNER OF SAID PLAT NO. THREE, KINGS POINT PLAZA;
THENCE SOUTH 88°21’55" EAST, ALONG THE NORTH LINE OF SAID PLAT, A DISTANCE OF
25.01 FEET TO THE POINT OF BEGINNING; THENCE CONTINUE SOUTH 88°21’55" EAST,
ALONG THE NORTH LINE OF SAID PLAT, A DISTANCE OF 200.00 FEET TO A POINT, THENCE
DUE SOUTH PARALLEL TO THE WEST LINE OF SAID PLAT, A DISTANCE OF 217.89 FEET TO A
POINT, THENCE NORTH 88°21’55" WEST, PARALLEL TO THE NORTH LINE OF SAID PLAT, A
DISTANCE OF 200.00 FEET TO A POINT; THENCE DUE NORTH PARALLEL TO THE WEST LINE
OF SAID PLAT, A DISTANCE OF 217.89 FEET TO THE POINT OF BEGINNING.
TOGETHER WITH THAT CERTAIN EASEMENT AGREEMENT, RECORDED IN OFFICIAL RECORD BOOK
3216, PAGE 1846, OF THE PUBLIC RECORDS OF PALM BEACH COUNTY, FLORIDA.
TOGETHER WITH THAT CERTAIN AGREEMENT, RECORDED IN OFFICIAL RECORD BOOK 3344,
PAGE 1, OF THE PUBLIC RECORDS OF PALM BEACH COUNTY, FLORIDA.




--------------------------------------------------------------------------------




Exhibit J
Permitted Exceptions
1.
The Leases.

2.
All liens, encumbrances, violations and defects (including, without limitation,
any mechanics and/or materialmen’s lien or any judgment arising as a result
thereof), removal of which is an obligation of a tenant in possession (other
than such liens aggregating more than three percent (3%) of the Purchase Price).

3.
All present and future zoning, building, environmental and other laws,
ordinances, codes, restrictions and regulations of all governmental authorities
having jurisdiction with respect to the Property, including, without limitation,
landmark designations and all zoning variances and special exceptions, if any.

4.
All presently existing and future liens for real estate taxes and water and
sewer charges, in each case not yet due and payable, as of the Closing, subject
to adjustment as provided in the Agreement.

5.
All covenants, restrictions and rights and all easements and agreements for the
erection and/or maintenance of water, gas, steam, electric, telephone, sewer or
other utility pipelines, poles, wires, conduits or other like facilities, and
appurtenances thereto, over, across and under the Property which are either (a)
presently existing or (b) granted to a public utility in the ordinary course,
provided that the same shall not have a material adverse effect on the use,
ownership or operation of the Property for its current use.

6.
Such facts or conditions that an inspection or accurate survey would disclose,
provided that such facts or conditions shall not have a material adverse effect
on the use or operation of the Property for its current use.

7.
Standard exclusions from coverage contained in the form of title policy or
“marked-up” title commitment employed by the Escrowee with respect to the
Property.

8.
Any lien or encumbrance arising out of the acts or omissions of Purchaser.

Any encumbrance that will be extinguished upon conveyance of the Property to
Purchaser, provided that Escrowee shall remove them as exceptions from the title
insurance policy to be issued to Purchaser on the date of the Closing.










--------------------------------------------------------------------------------




Exhibit K
Intentionally deleted.




--------------------------------------------------------------------------------




Exhibit L
Security Deposits
 
Tenant
 
Security Deposit


 
Delray Medical Associates
 


$7,743.12









--------------------------------------------------------------------------------




Exhibit M
NOTICE TO TENANTS
As of _______________ ____, 2012


«F1»
«F2»
«F3»
«F4»
«F5»


Re:
Notice of Change of Ownership of

6646 West Atlantic Avenue
Delray Beach, FL 33446
Ladies and Gentlemen:
You are hereby notified as follows:
That as of the date hereof, First States Investors 3300 B, L.P. has transferred,
sold, assigned, and conveyed all of its interest in and to the above-described
property, (the “Property”) to National Financial Realty – WFB East Coast, LLC
(the “New Owner”).
Future notices with respect to your leased premises at the Property should be
made to the New Owner in accordance with your lease terms at the following
address:
National Financial Realty – WFB East Coast, LLC
c/o National Financial Realty, Inc.
21250 Hawthorne Blvd., Suite 700
Torrance, CA 90503
Future rental payments with respect to your leased premises at the Property
should be made to the New Owner in accordance with your lease terms at the
following address:
[Bank address]
Account Name:
[____________________]

[BANK]
Account No. [_________]
(Signature page follows)




--------------------------------------------------------------------------------




Sincerely,


First States Investors 3300 B, L.P.,
a Delaware limited partnership




By:
_____________________________

David E. Snyder,
Chief Financial Officer






--------------------------------------------------------------------------------




Exhibit N
NOTICE REGARDING APPROVED CONTRACTS
As of ______________ ____, 2012


«F1»
«F2»
«F3»
«F4»
«F5»
Re:
Notice of Assignment of [insert Approved Contract description] (the “Service
Contract”)

Ladies and Gentlemen:
You are hereby notified as follows:
That as of the date hereof, First States Investors 3300 B, L.P. (the “Contract
Party”) has transferred, sold, assigned, and conveyed (the “Property Sale”) all
of its interest in and to that certain property located at 6646 West Atlantic
Avenue, Delray Beach, FL 33446 to National Financial Realty – WFB East Coast,
LLC (the “New Owner”). In connection with the Property Sale, the Contract Party
assigned to the New Owner, and the New Owner assumed from the Contract Party,
the Service Contract.
Future notices with respect to the Service Contract should be made to the New
Owner in accordance with the Service Contract terms at the following address:
National Financial Realty – WFB East Coast, LLC
c/o National Financial Realty, Inc.
21250 Hawthorne Blvd., Suite 700
Torrance, CA 90503


(Signature page follows)




--------------------------------------------------------------------------------




Sincerely,


First States Investors 3300 B, L.P.,
a Delaware limited partnership




By:
_____________________________

David E. Snyder,
Chief Financial Officer






--------------------------------------------------------------------------------




Exhibit O
Initial Due Diligence Materials
None.




--------------------------------------------------------------------------------




Exhibit P
CERTIFICATE OF
FIRST STATES INVESTORS 3300 B, L.P.
I, _________________, hereby certify that I am the _________________ of FIRST
STATES INVESTORS 3300 B, L.P., a Delaware limited partnership (the “Seller”),
and that, as such, I am authorized to execute and deliver this certificate in
the name and on behalf of the Seller and to certify that:
1.The representations and warranties of Seller set forth in Section 7.1 of that
certain Purchase and Sale Agreement, dated as of November 6, 2012, between
Seller and NATIONAL FINANCIAL REALTY – WFB EAST COAST, LLC, a Delaware limited
liability company, for the purchase and sale of the real property located at
6646 West Atlantic Avenue, Delray Beach, FL 33446 are true, correct and complete
in all material respects as of the date hereof, except for those matters more
particularly described on Exhibit A attached hereto.


[REMAINDER OF THE PAGE IS INTENTIONALLY LEFT BLANK]




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, I have hereunto set my hand as of the ___ day of
__________________, 2012.


 
 
 
 
 
 
 
 
 
 
 
 
 
 







--------------------------------------------------------------------------------




Exhibit A
[See attached]






--------------------------------------------------------------------------------




Exhibit Q
Seller Inducements
Listing Agreement with Jones Lang LaSalle Brokerage, Inc. dated December 29,
2009, as amended by that certain First Amendment to Listing Agreement dated
March 3, 2010, as amended by that certain Second Amendment to Listing Agreement
dated January 27, 2011, as amended by that certain Third Amendment to Listing
Agreement dated January 10, 2012




--------------------------------------------------------------------------------




Exhibit R
Intentionally deleted.




--------------------------------------------------------------------------------




Exhibit S
Intentionally deleted.


 






--------------------------------------------------------------------------------




Exhibit T
Intentionally deleted.






--------------------------------------------------------------------------------




Exhibit U
Contracts
•
Amended and Restated Property Sub-Management Agreement, effective as of July 15,
2009, between FIRST STATES MANAGEMENT CORP., L.P., a Delaware limited
partnership, and JONES LANG LASALLE AMERICAS, INC., a Maryland corporation
(“JLL”), as amended by First Amendment dated June 30, 2010, as further amended
by Second Amendment dated March 1, 2011, as further amended by Third Amendment
dated August 17, 2012.

•
Real Estate Property Management and Sub-Management Agreement (the “Agreement”),
dated September 22, 2004, among FIRST STATES INVESTORS 3300, LLC, a Delaware
limited liability company, and WACHOVIA BANK, NATIONAL ASSOCIATION, a national
banking association, and each Designated Sub-Manager identified in Appendix “D”
of this Agreement.

SERVICE CONTRACTS
Vendor Name
Scope of Work
Comments
Tenant
Janitorial
 
Republic Services
Trash Removal
 
Matteo Landscaping Co.
Landscaping
 
N/A
Snow Removal
 
Kone Inc
Elevator Maintenance
 
Kings III of America
Elevator Phone Monitoring
 
Terminix
Pest Control
 
Consolidated Fire Protection
Fire/Life Safety
 
Granite Telecommunications
Phone Lines
 
 
 
 
 
 
 
 
 
 
BROKERAGE CONTRACTS
Listing Agreement (Lease Only) with Jones Lang LaSalle dated December 29, 2009,
as amended by that certain First Amendment to Listing Agreement dated as of
March 3, 2010, and that certain Second Amendment to Listing Agreement dated as
of January 27, 2011, and that certain Third Amendment to Listing Agreement dated
as of January 10, 2012.







--------------------------------------------------------------------------------




Schedule 1
Purchase and Sale Agreement (Standard Properties)
Property Name
State
Property Type
Rentable SF
Purchase Price
Purchaser
3331 - New Warrngtn Rd
FL
Office
21,205
$843,182
National Financial Realty - WFB East Coast, LLC
3328 - Kings Point
FL
Branch
15,890
$631,840
National Financial Realty - WFB East Coast, LLC





